       Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 1 of 89




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


MICHAEL FRANCISCO, Individually and on
Behalf of All Others Similarly Situated,

                   Plaintiff,

            v.                             Case No. 1:15-cv-06279 (ER)

ABENGOA, S.A., SANTIAGO SEAGE,
MANUEL SANCHEZ ORTEGA, BARBARA
ZUBIRIA and IGNACIO GARCIA ALVEAR,

                   Defendants.




            SECOND AMENDED CLASS ACTION COMPLAINT FOR
             VIOLATION OF THE FEDERAL SECURITIES LAWS
            Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 2 of 89




       Lead Plaintiffs Jesse and Arlette Sherman (“Lead Plaintiffs”) and additional plaintiff

PAMCAH-UA Local 675 Pension Fund (collectively, “Plaintiffs”), by their undersigned attorneys,

make the allegations set forth herein based upon knowledge as to their own acts and upon the

investigation conducted by Plaintiffs’ counsel. That investigation included the examination and

analysis of information obtained from public and proprietary sources – including, inter alia, United

States Securities and Exchange Commission (“SEC”) filings by Abengoa, S.A. (“Abengoa” or the

“Company”), regulatory filings and reports, securities analysts’ reports and advisories about the

Company, press releases and other public statements issued by the Company, media reports about

the Company, and interviews with former employees of the Company. Plaintiffs believe that

substantial additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of purchasers of: (i) the American

Depositary Shares (“ADSs”) of Abengoa between October 17, 2013 and August 3, 2015, inclusive

(the “Class Period”), seeking to pursue remedies under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder; and (ii)

Abengoa ADSs pursuant and/or traceable to the Company’s public offering conducted on or about

October 17, 2013 (the “Offering”), seeking to pursue remedies under Sections 11 and 15 of the

Securities Act of 1933 (the “Securities Act”).

       2.       During the Class Period, Abengoa was an engineering and clean technology

company headquartered in Seville, Spain. The Company went public in the United States via the

Offering, and its ADSs were publicly traded on the NASDAQ Global Select Market (“NASDAQ”)

until they were delisted on April 28, 2016, after Abengoa filed for creditor protection and

bankruptcy in both Spain and the United States.
            Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 3 of 89




       3.       At the time of the Offering and throughout the Class Period, Abengoa operated with

a high amount of debt and was subject to a covenant with its lenders, whereby the Company was

required to maintain a “leverage” ratio of debt-to-earnings before interest, taxes, depreciation and

amortization (“EBITDA”) below a given threshold. Accordingly, investors were highly focused

on Abengoa’s leverage and ability to generate sufficient cash flow to service its debt and remain

in compliance with its debt covenant.

       4.       As detailed herein, prior to and during the Class Period, Defendants engaged in a

series of actions which resulted in the dissemination of materially inaccurate and/or untrue

statements about the Company’s financial condition, liquidity, and ability to generate cash by

legitimate means.

       5.       Notwithstanding Defendants’ actions, during the Class Period, Defendants claimed

that Abengoa maintained a purportedly “strong liquidity position,” “strong cash position” and

“ability . . . to generate cash” and “increas[e] free cash flow delivery” – allegedly achieved through

“financial discipline.”

       6.       In November 2014, analysts raised questions about how Abengoa had classified the

debt associated with a bond issued on September 22, 2014 (referred to herein as the “Greenfield

Bonds”). As a result, Abengoa was forced to disclose that it had excluded the bond and other debt

totaling nearly €1.6 billion, plus approximately €1 billion owed to suppliers, from the Company’s

leverage ratios, in order to report more favorable ratios. In response to this revelation and

associated concerns that Abengoa’s loss of credibility could harm its borrowing ability, the price

of Abengoa ADSs fell nearly 50%.

       7.       Defendants continued to materially misstate Abengoa’s financial condition,

liquidity and cash flow, and, in turn, about the likelihood of, and need for, future capital raises by


                                                -3-
            Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 4 of 89




the Company. Defendants assured investors in February 2015 that Abengoa was in an “excellent

position to face [its] operational and financial needs,” and stated in May 2015 that the Company

was “in a very comfortable position to face” its operational needs and “financial commitments.”

       8.       But, unbeknownst to the public, Abengoa was on the brink of executing a plan to

restructure itself financially. According to documents obtained from Abengoa’s bankruptcy

proceedings, “[e]arly in the second half of 2015, [Abengoa] . . . initiated a plan to optimize its

financial structure in order to strengthen its financial position and business.” This plan included,

among other things, multi-million dollar secured loans between Abengoa’s subsidiaries and a

variety of financial institutions, such as a June 29, 2015 credit facility that enabled Abengoa to

borrow up to $200 million from an undisclosed entity in exchange for an interest in securities

worth more than $500 million, or the July 14, 2015 sale of securities by Abengoa for $62 million

in proceeds.

       9.       On July 31, 2015, Defendants were forced to slash Abengoa’s free cash flow

guidance. Although Abengoa’s management had finally begun to acknowledge that Abengoa’s

financial condition was worse than previously disclosed, they continued to misrepresent both the

severity of the Company’s liquidity problems and their plans going forward. In response to

questions from analysts about whether Abengoa would need to “come back to the market” to raise

capital, Defendants steadfastly denied that possibility, stating that “at this point in time, the

Company has no plan . . . to tap the capital markets in any manner” and “there’s no need to

access the market for any reason.”

       10.      On Monday, August 3, 2015 – the very next business day – Defendants stunned

the market by announcing plans for a capital increase of €650 million, together with asset

divestitures totaling €500 million. According to the Company, these “significant actions” were


                                               -4-
          Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 5 of 89




necessary to “reduce corporate debt” and “reinforce [Abengoa’s] balance sheet.” Analysts and

investors interpreted Defendants’ sudden reversal regarding Abengoa’s need to raise capital as an

indication that the Company’s liquidity position was not, in fact, “very comfortable” and that the

Company’s “accounting methods” were no longer to be trusted. After investors reacted to this

news, Abengoa’s ADSs closed at $6.00 per share on August 4, 2015 – a decline of 79% from the

stock’s Class Period high.

       11.     Investors’ fears about Abengoa’s liquidity position were confirmed on November

25, 2015, when Defendants announced that Abengoa was filing for preliminary creditor protection

under the Spanish Insolvency Law. Several months later, on March 28, 2016, Abengoa filed for

bankruptcy protection in the United States. The Spanish and United States bankruptcies largely

concluded in mid-2019, resulting in a reorganized but operational company.

       12.     Despite completing the reorganization, Abengoa’s former top brass continues to

deal with the fall-out of the alleged misconduct. Abengoa’s former CEO, Defendant Sánchez

Ortega, and several other former directors and officers are being prosecuted for misrepresenting

Abengoa’s financial statements during the period at issue herein. In November 2018, after two and

a half years of thorough investigation, a number of Spanish state-owned and/or state-controlled

entities were allowed to proceed with criminal claims against Sánchez Ortega. Prosecutors are

currently completing a significant forensic accounting report that, according to news reports, will

show how and to what extent Abengoa’s financial statements were materially misleading.

Evidence in hand already includes testimony from several former employees corroborating the

claims that Abengoa systematically falsified its business results for years.




                                                -5-
          Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 6 of 89




                                 JURISDICTION AND VENUE

       13.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act [15 U.S.C. §§78j(b) and 78t(a)], Rule 10b-5 promulgated thereunder [17 C.F.R.

§240.10b-5] and Sections 11 and 15 of the Securities Act [15 U.S.C. §§77k and 77o].

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331, Section 27 of the Exchange Act [15 U.S.C. §78aa] and Section 22 of the Securities

Act [15 U.S.C. §77v].

       15.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, Section

22 of the Securities Act and 28 U.S.C. §1391(b) and (c). Many of the acts that constitute the

alleged violations of law occurred in this District, and the Offering was marketed in this District.

       16.     In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications and the facilities of the NASDAQ, a national

securities market located in this District.

       17.     This Court has jurisdiction over each Defendant named herein because each

Defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by the Court permissible under traditional notions of fair play and substantial justice.

       18.     At the time of the Offering, more than 30% of Abengoa’s revenues were generated

in the United States. Furthermore, the Company has received substantial “stimulus” funds from

the federal government. During the Class Period, the Company’s U.S. headquarters were located

in St. Louis, Missouri.

                                              PARTIES

       19.     Lead Plaintiffs and Plaintiff PAMCAH-UA Local 675 Pension Fund purchased the

ADSs of Abengoa during the Class Period and traceable to the Offering, as set forth in the
                                                -6-
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 7 of 89




certifications previously filed with the Court and incorporated herein by reference, and have been

damaged thereby.

       20.     Defendant Abengoa was founded in 1941 as an engineering and construction

company and subsequently expanded its operations into activities including renewable energy,

power transmission lines and biofuels. The Company maintains its principal corporate offices at

Campus Palmas Altas, No. 1, Calle Energia Solar, Seville, 41014, Spain. During the Class Period,

Abengoa’s ADSs were publicly traded on the NASDAQ under the ticker symbol “ABGB.” On

March 28, 2016, Abengoa filed for protection under Chapter 15 of the United States Bankruptcy

Code. The bankruptcy action concluded on August 22, 2019.

       21.     Defendant Manual Sánchez Ortega (“Sánchez Ortega”) served as Abengoa’s Chief

Executive Officer (“CEO”) from March 2010 until his resignation from that position on May 19,

2015. Defendant Sánchez Ortega also served as First Vice-Chairman of the Board of Directors

from January 20, 2015 through July 27, 2015, and was a member of Abengoa’s International

Advisory Board at all relevant times herein. In addition, Defendant Sánchez Ortega signed the

Registration Statement, as defined herein.

       22.     Defendant Christopher Hansmeyer (“Hansmeyer”) was, at all relevant times, the

duly authorized representative for Abengoa in the United States.

       23.     Defendants Sánchez Ortega and Hansmeyer are referred to herein at times as the

“Individual Exchange Act Defendants,” and together with Abengoa, as the “Exchange Act

Defendants.”

       24.     Defendants HSBC Securities (USA) Inc., Banco Santander S.A., Canaccord

Genuity Inc., Merrill Lynch International and Société Générale are investment banks that served

as underwriters for the €517.5 million Offering (which at the time was equal to $703.8 million),


                                              -7-
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 8 of 89




helping to draft and disseminate the Registration Statement and sharing more than €18.5 million

in underwriting fees.

       25.     The defendants identified in ¶24 above are collectively referred to herein as the

“Underwriter Defendants.” The Underwriter Defendants failed to perform adequate due diligence

in connection with their roles as underwriters for the Offering and were negligent in failing to

ensure that the Registration Statement for the Offering was prepared properly and accurately. The

Underwriter Defendants’ failure to conduct adequate due diligence was a substantial factor leading

to the harm complained of herein.

       26.     Sánchez Ortega and Hansmeyer signed the Registration Statement, as defined

herein. Sánchez Ortega and Hansmeyer are collectively referred to herein as the “Individual

Securities Act Defendants,” and together with the Underwriter Defendants and Abengoa, as the

“Securities Act Defendants.”

                                 RELEVANT NON-PARTIES

       27.     Santiago Seage (“Seage”) served as CEO and First Vice-Chairman of Abengoa

from May 2015, following the resignation of Defendant Sanchez Ortega, until his resignation from

the Company on November 27, 2015. Seage presently serves as CEO of Atlantica Yield plc

(formerly known as Abengoa Yield plc) (“ABY” or “Abengoa Yield”), a position he held from its

formation in December 2013 through May 2015, and reassumed in November 2015. Additionally,

Seague held other senior management positions at Abengoa since joining the Company in 2005.

       28.     Bárbara Zubiría Furest (“Zubiría”) served as Abengoa’s Co-Chief Financial Officer

(“CFO”) and Executive Vice President of Capital Markets and Investor Relations from January

2011 until her sudden departure from the Company, announced on January 19, 2015. In addition,

Zubiría signed the Registration Statement, as defined herein.


                                              -8-
           Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 9 of 89




       29.     Ignacio Garcia Alvear (“Garcia Alvear”) served as Abengoa’s Co-CFO for Investor

Relations and Capital Markets since February 1, 2015, when he assumed the responsibilities of

Defendant Zubiría following her departure from the Company. Garcia Alvear previously served

as the CFO of Abengoa Bioenergy since January 2004.

       30.     Jesús García-Quilez Gómez was, at all relevant times, Abengoa’s Co-CFO of

Financial Markets.

       31.     Enrique Borrajo Lovera was, at all relevant times, Abengoa’s Consolidation

Officer.

       32.     Felipe Benjumea Llorente is a member of the Company’s founding family, the

Benjumeas, and served as Executive Chairman of Abengoa’s Board of Directors until September

24, 2015, when he was demoted to “Honorary” Chairman of the Board of Directors.

       33.     José B. Terceiro was, at all relevant times, Executive Vice-Chairman and Lead

Director of Abengoa’s Board of Directors.

                              CLASS ACTION ALLEGATIONS

       34.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased or otherwise

acquired Abengoa ADSs between October 17, 2013 and August 2, 2015, inclusive, and were

damaged thereby, seeking to pursue remedies under the Exchange Act, as well as on behalf of all

those who purchased or otherwise acquired Abengoa ADSs pursuant and/or traceable to the

Offering, and were damaged thereby, seeking to pursue remedies under the Securities Act (the

“Class”). Excluded from the Class are Defendants, members of the immediate families of each

Defendant, the Company and its officers and directors at all relevant times, any entity in which

any excluded party has or had a controlling interest or which is related to or affiliated with any

Defendant, and the legal representatives, heirs, successors or assigns of any such excluded party.
                                               -9-
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 10 of 89




       35.        The members of the Class are so numerous that joinder of all members is

impracticable. Abengoa sold 287,500,000 Class B shares (in the form of ADSs) in the Offering

and Abengoa ADSs were actively traded on the NASDAQ throughout the Class Period. While the

exact number of Class members is unknown to Plaintiffs at this time and can only be ascertained

through appropriate discovery, Plaintiffs believe that there are thousands of members in the

proposed Class. In addition, the names and addresses of the Class members can be ascertained

from records maintained by Abengoa or its transfer agent. Notice of the pendency of this action

can be provided to such record owners by a combination of published notice and first-class mail,

using techniques and a form of notice similar to those customarily used in class actions arising

under the federal securities laws.

       36.        Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class have been similarly affected by Defendants’ conduct in violation of federal

law that is complained of herein. Plaintiffs do not have any interests antagonistic to, or in conflict

with, the Class.

       37.        Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class action and securities litigation.

       38.        Common questions of law and fact apply equally to all members of the Class and

predominate over any questions solely affecting individual Class members. Among the questions

of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether Defendants misrepresented and/or omitted material facts about

Abengoa and its business;


                                                  - 10 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 11 of 89




               (c)     whether the price of Abengoa ADSs was artificially inflated during the

Class Period; and

               (d)     to what extent the members of the Class have sustained damages and the

appropriate measure of damages.

       39.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it virtually impossible for members of the Class to individually seek

redress for the wrongful conduct alleged. Plaintiffs know of no difficulty that will be encountered

in the management of this litigation that would preclude its maintenance as a class action.

                               SUBSTANTIVE ALLEGATIONS

                                 The Company and Its Business

       40.     Abengoa is a Spanish multinational corporation focused on engineering and

construction, renewable energy and biofuels. The Company purports to provide innovative

technology solutions for sustainability in the energy and environment sectors, through ventures

including generating electricity from renewable resources, converting biomass to biofuels and

producing drinking water from sea water.

       41.     The Company was founded in 1941 in Seville, Spain and its stock began trading on

the Madrid and Barcelona Stock Exchanges in 1996. Abengoa went public in the United States

via the Offering of the Company’s ADSs on the NASDAQ on or about October 17, 2013. At the

time of the Offering, Abengoa had operations in more than 70 countries and was comprised of 532

subsidiaries, 17 associates and 34 joint ventures.

       42.     As a company purportedly engaged in large engineering and construction projects

throughout the world, investors viewed cash flow and liquidity as being highly material to
                                               - 11 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 12 of 89




Abengoa. Indeed, according to the Registration Statement for the Offering, Abengoa’s “operations

are capital intensive,” and the Company has historically “operate[d] with a significant amount of

indebtedness.”

       43.       Abengoa utilized two types of debt: (1) non-recourse debt; and (2) corporate

recourse debt. Corporate recourse debt is sometimes referred to herein as either “corporate debt”

or “recourse debt.” Non-recourse debt is used to finance specific engineering and construction

projects, and is guaranteed by the assets and cash flows of the special-purpose “project company”

formed to carry out the project. Thus, the lender does not have recourse to Abengoa itself in the

event of default. By contrast, corporate recourse debt – used to finance the rest of the Company’s

operations – is guaranteed by Abengoa.

       44.       During the Class Period, Abengoa’s corporate recourse debt was subject to a debt

ratio covenant with the Company’s lenders, whereby Abengoa was required to maintain a ratio of

“Corporate Net Finance Debt to Consolidated EBITDA” below 3.0x until December 30, 2014, and

below 2.5x thereafter. Consequently, analysts and investors were closely focused on Abengoa’s

debt and leverage.

       45.       According to the Registration Statement, as of June 30, 2013, Abengoa had gross

corporate recourse debt of €5.252 billion and non-recourse debt of €5.2976 billion, compared to

cash and cash equivalents and short-term financial investments of just €3.2217 billion – resulting

in total net debt of €7.3279 billion. As of that date, the Company’s Corporate Net Finance Debt

to Consolidated EBITDA ratio was 2.32x, which meant “that the Company ha[d] an additional

€581 million corporate borrow[ing] capacity without incurring a breach of covenants . . . .”




                                               - 12 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 13 of 89




                             SECURITIES ACT ALLEGATIONS

                                           The Offering

       46.     On or about October 4, 2013, Abengoa filed a Registration Statement with the SEC

on Form F-1, pursuant to which the Company offered to U.S. investors Class B shares in the form

of ADSs, with each ADS representing the right to receive five Class B shares (the “Offering”).

       47.     Abengoa subsequently filed the Prospectus, dated October 16, 2013, which formed

part of the Registration Statement for the Offering. The Prospectus increased the size of the

Offering from 182,500,000 Class B shares to 250,000,000 Class B shares and set the price of the

Offering at $12.18 per ADS (or €1.80 per Class B share).

       48.     On October 16, 2013, after the close of the markets, the SEC declared the

Registration Statement effective, and Abengoa’s ADSs began trading on the NASDAQ on October

17, 2013.

       49.     After the Underwriter Defendants exercised their over-allotment rights to purchase

an additional 37,500,000 Class B shares, Abengoa realized gross proceeds from the Offering of

€517.5 million, which at the time was the equivalent of $703.8 million.

       50.     According to the Registration Statement, Abengoa intended to use the proceeds

from the Offering to repay €347 million worth of corporate debt maturities due in 2013 and 2014

(approximately one-third of the debt maturities due in those years), as well as to “reinforce [the

Company’s] liquidity position and strengthen [its] balance sheet.”

                     The Registration Statement Contained Inaccurate
               Statements of Material Fact and Omitted Material Information

       51.     The Registration Statement issued in connection with the Offering was negligently

prepared and, as a result, contained untrue statements of material fact, omitted to state other facts




                                               - 13 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 14 of 89




necessary to make the statements made not misleading and was not prepared in accordance with

the rules and regulations governing its preparation.

       52.     In particular, the Registration Statement discussed the Company’s operations for

financing construction projects, in pertinent part, as follows:

       We have successfully grown our business while seeking to enforce strict financial
       discipline to maintain our strong liquidity position. As of June 30, 2013, we had
       cash and cash equivalents and short-term financial investments of €3,222 million,
       which we believe are sufficient to satisfy our short-term liquidity needs. This
       strong cash position also assists in bidding for large projects. . . .

                                          *       *       *

       While we generally seek to maintain a balance of non-recourse debt and corporate
       debt to encourage financial discipline, the majority of our capital expenditures are
       financed by non-recourse debt and funding, when applicable, from partners in a
       particular project. We incur corporate debt to finance our investments,
       acquisitions and general purpose requirements. Our corporate debt has the
       benefit of upstream guarantees from our operating subsidiaries which are subject to
       debt/EBITDA ratios as discussed above. The funding of our corporate capital
       expenditure is covered by existing cash and corporate EBITDA generation. We
       incur non-recourse debt on a project-by-project basis, and we do not commit to any
       projects that we have been awarded prior to securing long-term financing.

       53.     The statements identified in emphasis above in ¶52 were each inaccurate statements

of material fact because Abengoa used erroneous financial statements to strengthen the appearance

of the Company’s operations and finances. This, in turn, enabled Abengoa to improperly secure

funding for projects and to bid successfully on contracts. Consequently, the Registration Statement

provided materially incomplete and inaccurate statements about Abengoa’s operations in terms of

“bidding for large projects” and the manner in which it secured “financing” for them.

       54.     Abengoa provided its external auditors with materially inaccurate financial

information. According to one of Abengoa’s former Senior Staff Accountants who worked in the

Company’s corporate office in Chesterfield Missouri from June 2013 through July 2014 (defined

herein as “FE3”), Abengoa maintained a system of double books consisting of a “SAP” software


                                                - 14 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 15 of 89




system and a separate online accounting system based out of the Company’s corporate

headquarters in Spain. The two systems often contained discrepancies and, when they did,

Abengoa’s employees were forced to manually change the entries in the “SAP” software system

to match the entries in the Company’s corporate online accounting system. The result of these

manipulations often resulted in inflated profits which, in turn, were used by Abengoa to obtain

hundreds of millions of dollars in financing. FE3 possessed this information about Abengoa’s

accounting practices because FE3 was responsible for accounting functions at Abengoa’s U.S.

subsidiary Abiensa, including, among other things, preparing weekly and monthly financial reports

for Abengoa’s corporate headquarters in Spain and preparing and analyzing cash flow statements.

       55.     Additionally, according to Abengoa’s former Director of Human Resources at

Abiensa from August 2010 through March 2013 (defined herein as “FE1”), Abengoa overstated

its financial position by inflating the value of certain projects. According to internal auditors at

Abengoa, the Company’s financial statements recorded false percentages of completion on various

construction projects, which enabled Abengoa to recognize material amounts of revenue

prematurely. These inflated financial statements were then presented to banks and other lending

institutions to secure lines of credit. FE1 possessed this information as a result of conducting exit

interviews, including an interview of Abiensa’s internal auditor who resigned because he had been

directed to sign-off on false financial reports.

       56.     The conduct described above occurred prior to, during, and after the Offering. At

the time of the Offering, Abengoa was engaging in this conduct and using manipulated financial

statements when bidding for large projects and securing financing for them, but the Securities Act

Defendants negligently failed to disclose this in the Registration Statement when discussing this




                                                   - 15 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 16 of 89




aspect of the Company’s operations. This information was material to investors and therefore

should have been disclosed in the Registration Statement.

       57.     In addition, the Registration Statement discussed Abengoa’s revenue from

construction contracts, which Abengoa referred to as one of its “most critical accounting policies.”

The Registration Statement explained that Abengoa recognized revenue from its construction

contracts in accordance with the “percentage-of-completion” accounting policy. In pertinent part,

the Registration Statement stated that:

       Revenue from construction contracts is recognized using the percentage-of-
       completion method for contracts whose outcome can be reliably estimated and it is
       probable that they will be profitable. When the outcome of a construction contract
       cannot be reliably estimated, revenue is recognized only to the extent it is probable
       that contract costs incurred will be recoverable.

       As described in Note 2.26.b) to our Annual Consolidated Financial Statements and
       our Interim Consolidated Financial Statements, the percentage of completion is
       determined at the date of every consolidated statement of financial position based
       on the actual costs incurred as a percentage of total estimated costs for the entire
       contract.

       Revenue recognition using the percentage-of-completion method involves the use
       of estimates of certain key elements of the construction contracts, such as total
       estimated contract costs, allowances or provisions related to the contract, period of
       execution of the contract and recoverability of the claims. We have established,
       over the years, a robust project management and control system, with periodic
       monitoring of each project. This system is based on the long-track experience of
       the Group in constructing complex infrastructures and installations. As far as
       practicable, we apply past experience in estimating the main elements of
       construction contracts and rely on objective data such as physical inspections or
       third parties confirmations. Nevertheless, given the highly tailored characteristics
       of the construction contracts, most of the estimates are unique to the specific facts
       and circumstances of each contract.

       58.     The statements identified in emphasis above in ¶57 were each inaccurate statements

of material fact because they misrepresented and failed to disclose that Abengoa was not adhering

to its stated accounting policy. Contrary to the description in the Registration Statement, Abengoa

routinely recognized revenue from construction contracts prematurely by recording incorrect

                                               - 16 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 17 of 89




percentages of completion. This practice was ongoing at the time of the Offering and was

materially inconsistent with the Registration Statement’s representations.

                                            COUNT I

                          Violation of Section 11 of the Securities Act
                            Against the Securities Act Defendants

        59.    Plaintiffs incorporate herein ¶1 and ¶¶46-58 by reference.

        60.    This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §77k,

against the Securities Act Defendants. For purposes of this Count, Plaintiffs affirmatively state

that they do not claim that the Securities Act Defendants committed intentional or reckless

misconduct or acted with scienter or fraudulent intent.

        61.    This count is asserted by Plaintiffs against the Securities Act Defendants by, and

on behalf of, persons who acquired the Company’s ADS traceable to the Registration Statement

issued in connection with Abengoa’s Offering on or about October 17, 2013.

        62.    The Registration Statement for the Offering was defective and inaccurate,

contained untrue statements of material facts, omitted to state other facts necessary to make the

statements made not misleading, and omitted to state material facts required to be stated therein.

        63.    The defendants named in this Count were responsible for the contents and

dissemination of the Registration Statement.

        64.    The Securities Act Defendants each caused the issuance of the Registration

Statement and/or signed the Registration Statement, either personally or through an Attorney-in-

Fact.   The Securities Act Defendants each had a duty to make a reasonable and diligent

investigation of the truthfulness and accuracy of the statements contained in the Registration

Statement. They had a duty to ensure that such statements were true and accurate and that there

were no omissions of material facts that would make the statements misleading. None of the

                                               - 17 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 18 of 89




Securities Act Defendants made a reasonable investigation or possessed reasonable grounds for

the belief that the statements contained in the Registration Statement were true, were without

omission of any material facts, and/or were not misleading.

       65.     The Underwriter Defendants were each Underwriters, as that term is used in Section

11(a)(5) of the Securities Act, with respect to the Offering and the Company’s ADS sold through

the Registration Statement. The Underwriter Defendants were required to investigate with due

diligence the representations contained therein to confirm that they did not contain materially

misleading statements or omit material facts. None of the Underwriter Defendants made a

reasonable investigation or possessed reasonable grounds for the belief that the statements

contained in the Registration Statement were true, were without omission of any material facts,

and/or were not misleading.

       66.     Plaintiffs purchased the Company’s ADSs in the Offering, or traceable thereto, in

reliance upon the defective Registration Statement and without knowledge of the untruths and/or

omissions alleged herein and have been damaged thereby.

       67.     By reasons of the conduct herein alleged, each defendant named in this Count

violated, and/or controlled a person who violated, Section 11 of the Securities Act.

       68.     This claim is brought within one year after the discovery of the untrue statements

and omissions in the Registration Statement and within three years of the effective date of the

Registration Statement.

                                           COUNT II

                         Violation of Section 15 of the Securities Act
                       Against the Individual Securities Act Defendants

       69.     Plaintiffs incorporate herein ¶1 and ¶¶46-68 by reference.




                                              - 18 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 19 of 89




       70.     This Count is brought pursuant to Section 15 of the Securities Act, 15 U.S.C. §77o,

against the Individual Securities Act Defendants.          For purposes of this Count, Plaintiffs

affirmatively state that they do not claim that the Individual Securities Act Defendants committed

intentional or reckless misconduct or acted with scienter or fraudulent intent.

       71.     Each of the Individual Securities Act Defendants was a control person of Abengoa

by virtue of his or her position as a director, senior officer, and/or authorized representative of

Abengoa. By reason of their role(s) at the Company, as alleged above, the Individual Securities

Act Defendants, individually and acting pursuant to a common plan, had the power to influence

and exercised the same to cause Abengoa to engage in the conduct complained of herein. In

addition, the Individual Securities Act Defendants each had a series of direct and/or indirect

business and/or personal relationships with other directors and/or officers and/or major

shareholders of Abengoa. By reason of such conduct, the Individual Securities Act Defendants

are liable pursuant to Section 15 of the Securities Act.

       72.     Each of the Individual Securities Act Defendants was a culpable participant in the

violations of Section 11 of the Securities Act alleged in Count I above, based on their having signed

the Registration Statement and/or having otherwise participated in the process which allowed the

Offering to be successfully completed.

                              EXCHANGE ACT ALLEGATIONS

       73.     For the purposes of this section of the Complaint, the term “Defendants” refers only

to the Exchange Act Defendants – Abengoa, Sánchez Ortega, and Hansmeyer.

                                    FORMER EMPLOYEES

       74.     The allegations made in this section of the Complaint are supported by the

knowledge of two former high ranking Abengoa employees as well as other former employees


                                               - 19 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 20 of 89




(“FEs”). As detailed below, these former employees each served in positions at Abengoa that

provided them with access to the information they are alleged to possess.

       75.     FE1 was the Director of Human Resources at Abengoa’s U.S. subsidiary Abiensa

EPC (“Abiensa”) from August 2010 through March 2013, when she resigned due to the stress

caused by knowing about, among other things, accounting irregularities at the Company.

       76.     FE2 is a former Abengoa employee who had broad oversight for accounting and

financial reporting at several of Abengoa’s U.S. subsidiaries. FE2 resigned rather than sign off on

false financial statements created to obtain capital for Abengoa.

       77.     FE3 worked as a Senior Staff Accountant at Abengoa’s corporate office in

Chesterfield, Missouri from June 2013 through July 2014, when she resigned due to concerns

about Abengoa’s financial reporting. In that position, FE3 was responsible for accounting

functions at Abengoa’s U.S. subsidiary Abiensa, including, among other things, preparing weekly

and monthly financial reports for Abengoa’s corporate headquarters in Spain and preparing and

analyzing cash flow statements.

Abengoa Engages in Improper Conduct to Inflate its Cash Flow and Conceal the
Company’s True Financial Condition

       78.     FE1, the former Director of Human Resources at U.S. subsidiary Abiensa,

described a corporate culture whereby Abengoa’s leadership believed that they were “above” U.S.

laws, including Generally Accepted Accounting Principles (“GAAP”).            According to FE1,

whenever employees questioned Abiensa’s accounting practices and compliance with GAAP, they

were “bullied” out of the Company. According to FE1, this occurred repeatedly.

       79.     In addition, FE1 repeatedly heard from employees in Abiensa’s accounting

department that Abiensa maintained two sets of books. The Company would show one set of

books to its external auditor, but maintained a separate set of books for internal purposes. FE2,

                                               - 20 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 21 of 89




the former U.S.-based accounting executive, confirmed that the U.S. subsidiaries FE2 was

responsible for maintained a set of books that were shown to the external auditor and a separate

set of books that were for internal use. FE2 further stated that the Company engaged in a pattern

of falsifying the information in the books presented to its external auditor.

       80.     FE3, the former Senior Staff Accountant, likewise believed that Abengoa

maintained a system of double books. According to FE3, Abengoa utilized a “SAP” software

system1 for its accounting, but also maintained a separate online accounting system based out of

the Company’s corporate headquarters in Spain.

       81.     FE3 received numbers, including costs and revenues, from Abiensa’s various

projects and entered those numbers into the SAP system. On a monthly basis, FE3 was required

to make sure that the numbers reported in the SAP system precisely matched the numbers in

Abengoa’s corporate online system.

       82.     FE3 reported that on some occasions, the revenue numbers in Abengoa’s corporate

online system were higher than the actual numbers booked in the SAP system. When this occurred,

FE3 was required to defer to the corporate online system’s numbers, and would need to move costs

and expenses around in the SAP system and create journal entries, until the SAP system’s numbers

matched those of the corporate online system.

       83.     FE3 believed that the numbers in Abengoa’s online system came from the same

projects reported in the SAP system, and thus, there was no apparent reason for the discrepancies

between the numbers reported in the two systems.




1
    SAP AG is a German multinational software corporation whose best known product is its
enterprise resource planning (“ERP”) business management software. ERP is a suite of integrated
applications that companies utilize to store and manage data from every stage of their businesses.

                                                - 21 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 22 of 89




       84.     FE3 brought the accounting discrepancies to the attention of her CFO, Juan Callesi,

who attempted to make excuses for the discrepancies, such as blaming them on exchange rates.

       85.     In addition, FE2 was aware of instances in which Abengoa intentionally ignored

accounting principles in order to knowingly inflate profits, and then used those inflated profit

numbers to obtain hundreds of millions of dollars of financing.

       86.     FE2 believed that Abengoa intentionally misstated various accounting figures and

frequently falsified information to make the Company’s financial condition appear more favorable

than it actually was.

       87.     FE2 further believed that executives at Abengoa’s U.S. subsidiaries were aware of

the accounting malfeasance and were acting at the direction of Abengoa’s senior leadership in

Spain. FE1 corroborated that Abengoa’s senior executives in Spain closely monitored every

aspect of the business at the Company’s various subsidiaries. For example, FE1 stated that

Abengoa senior executives, including Sánchez Ortega, held weekly conference calls on

Wednesday mornings between 4:00 am and 5:00 am with all of the senior executives and financial

teams at the Company’s subsidiaries.

       88.     FE1 confirmed that cash flow was a critical financial metric for Abengoa, and

described various underhanded tactics that the Company engaged in to artificially increase the

amount of cash on its books. For example, Abengoa held a training class during which managers

were taught to reject supplier invoices for the purpose of intentionally delaying payment, and

thereby increasing the Company’s reported cash position. According to FE1, because Abiensa’s

contracts with suppliers provided that rejected invoices could not be resubmitted for 30 days, the

practice of rejecting invoices helped to preserve the Company’s cash on hand and thereby increase

its reported cash flow. FE1 stated that it was so commonplace for employees at the U.S. subsidiary


                                              - 22 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 23 of 89




Abiensa to reject supplier invoices, that one employee responsible for invoices was nicknamed

“The Rejecter.”

       89.     FE3 confirmed that Abengoa artificially inflated its reported cash and thereby

preserved its cash flow by maintaining a slow and cumbersome process for invoice approval,

which often stretched on for months. According to FE3, Abengoa required an approval process of

up to six steps before an invoice could be forwarded to the department responsible for approval,

where it was then subject to additional layers of approval. If an invoice was rejected at any point,

it was sent back to the vendor for resubmission and the approval process then started over. Once

an invoice was finally approved, Abengoa held onto it until a certain point in the month when all

approved invoices were forwarded to banks in a single package, thus further delaying payment by

up to an additional 30 days.

       90.     Another tactic described by FE1 to preserve cash was Abengoa’s routine refusal to

pay contractors on its projects. Abengoa instead forced the contractors to file liens against the

Company and to ultimately settle their claims in arbitration for “pennies on the dollar,” and in

some instances, to file for bankruptcy.

Abengoa Creates “Shell” Subsidiaries in Order to Artificially Inflate its Reported Cash
Flow and Profits

       91.     Abengoa also artificially inflated its cash flow and profits during the Class Period

by creating “shell” U.S. subsidiaries, and then purportedly hiring those subsidiaries as

subcontractors, when in fact those subsidiaries had other subcontractors perform the work at a

lower cost.

       92.     Specifically, as a condition to receiving financial incentives and funds from the

federal government for certain clean energy projects, Abengoa was required to hire United States

companies as subcontractors. Instead, Abengoa created dozens of “shell” companies with between

                                               - 23 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 24 of 89




one and five employees, which were designed to appear as legitimate U.S. subsidiaries of

Abengoa, performing subcontracting work for Abengoa at various projects throughout the United

States, including the Company’s “Mojave” solar project in California.

       93.     In reality, however, the subsidiaries did not perform any work. Rather, Abengoa

awarded subcontracting projects to its own “shell” subsidiaries at high prices, but then hired other

companies to actually perform the work at much lower prices – enabling Abengoa to illicitly profit

by pocketing the difference.

       94.     This practice had the effect of artificially inflating Abengoa’s cash flow and profits,

by enabling the Company to keep profits that should have been paid out to legitimate

subcontractors, while at the same time retaining lucrative financial incentives from the federal

government.

Shortly Before the Offering, Abengoa’s U.S. Subsidiary Uses Inflated Financial Reports to
Obtain Lines of Credit

       95.     According to FE1, shortly before the Offering, Abiensa’s internal auditor tendered

his letter of resignation to FE1. FE1 subsequently participated in an exit interview with the internal

auditor, during which he told FE1 that he was resigning from the Company because he had been

directed to sign off on financial reports that falsely inflated the value of certain projects. The

internal auditor explained to FE1 that the reports showed false percentages of completion on some

projects, and also failed to show that some projects were over-budget. The internal auditor

conveyed to FE1 during the exit interview that those financial reports had been prepared to present

to banks for the purpose of obtaining larger lines of credit.

       96.     During the exit interview, the internal auditor further told FE1 that he had expressed

his concerns directly to the CFO of Abiensa, Santiago Duran (“Duran”), but was instructed by

Duran to “shut the f--k up and just sign” the reports. The internal auditor told FE1 that he believed

                                                - 24 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 25 of 89




it would be illegal for him to sign off on the reports knowing that they would be used to obtain

lines of credit. Therefore, the internal auditor refused to sign off on the reports and instead resigned

from the Company.

        97.     Following the exit interview with the internal auditor, FE1 approached Duran to

discuss what the internal auditor had reported, but was told by Duran that he was too busy to

discuss the issue. FE1 then memorialized what the internal auditor had reported in an email to

Duran and copied Abiensa’s Legal Director. After receiving the email, Duran approached FE1

and expressed his view that the internal auditor could not report his concerns to anyone outside of

the Company because he had signed a non-disclosure agreement.

        98.     Notwithstanding the internal auditor’s refusal to sign off on the financial reports,

FE1 learned, during leadership meetings FE1 attended, that prior to the internal auditor’s

resignation, those reports were presented to various lenders who subsequently provided Abengoa

with large lines of credit.

Defendants Mislead Investors about Abengoa’s Liquidity by Mischaracterizing its Debt

        99.     In addition to the foregoing misconduct, during the Class Period, the Company

sought to improve its balance sheet and leverage through a series of related measures: (1) the “spin-

off” of Abengoa Yield; (2) the announcement of the “Abengoa 3.0” business model; and (3) the

issuance of the Greenfield Bonds.

        100.    Those measures, however, drew scrutiny from analysts and investors and ultimately

led to the revelation on November 12, 2014 that Abengoa was mischaracterizing some of its debt

as non-recourse debt – even though it was guaranteed by the Company – in order to exclude the

debt from Abengoa’s corporate leverage ratio.




                                                 - 25 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 26 of 89




       101.    Investors further learned that Abengoa was disguising its debt by failing to

characterize as debt more than €1 billion tied to supplier payments.

                         Materially False and Misleading Statements
                               Made During the Class Period

The Offering

       102.    The Class Period begins on October 17, 2013, when Abengoa’s ADSs began

trading on the NASDAQ following the Offering.

       103.    The Registration Statement for the Offering represented that Abengoa had “[s]trong

financial discipline and [a] liquidity profile supported by access to a diverse range of funding

sources,” and discussed the Company’s liquidity position, cash flow and capital structure,

including Abengoa’s corporate recourse and non-recourse debt. In pertinent part, the Registration

Statement stated as follows:

       Our operations are capital intensive and we operate with a significant amount of
       indebtedness, which, as of June 30, 2013, totaled €10,549.6 million, of which
       €5,252.0 million was corporate financing and €5,297.6 million was non-recourse
       financing. Additionally, we have additional corporate borrowing capacity of
       €581.0 million which we may incur without triggering a breach of our financial
       covenants.

                                         *      *       *

       We utilize two main sources of financing to meet our financial commitments:
       corporate debt and non-recourse debt. We use our corporate debt to finance our
       investments (including in joint ventures and financing at the project company level)
       and for general corporate purposes. Our corporate debt is used by all of our
       activities and is primarily incurred by the Company with upstream guarantees from
       our main operating subsidiaries. We define non-recourse as debt that is generally
       used for constructing or acquiring an asset, which is guaranteed by the assets and
       cash flows of the company or group of companies carrying out the financed
       activities. We generally finance the construction of our own operations by means
       of non-recourse debt at the project company level. Non-recourse debt is the
       principal means of financing for project construction in our Engineering and
       Construction activity, our Concession-Type Infrastructures activity and our
       Industrial Production activity. We believe that we have sufficient corporate debt
       in place, together with non-recourse debt and cash flows, to fund and adequately
       support our existing operations and finance our expansion.
                                              - 26 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 27 of 89




                                         *       *       *

       As of June 30, 2013, we had €5,252 million of indebtedness with recourse at the
       corporate level, €5,297.6 million of non-recourse debt and €3,221.7 million of
       cash and cash equivalents and short-term financial investments, resulting in total
       net debt (including other loans and borrowings) of €7,327.9 million.

                                         *       *       *

       The Company is subject to one single financial covenant under the majority of the
       corporate facilities consisting of the maintenance of a Corporate Net Finance Debt
       to Consolidated EBITDA (as such terms are defined therein) lower than 3.00x until
       December 30, 2014 and lower than 2.50x thereafter. As of June 30, 2013 this ratio
       stood at 2.32x which means that the Company has an additional €581 million
       corporate borrow capacity without incurring a breach of covenants, considering
       the last twelve month consolidated EBITDA (as defined therein) of €857.9
       million.

       104.    The statements referenced above in ¶103 were materially false and misleading at

the time they were made because Defendants misrepresented and failed to disclose that: (a)

Abengoa’s corporate leverage ratio was not 2.32x, Abengoa’s corporate recourse debt was

significantly higher than €5,252 million, and the Company did not have an additional €581 million

of corporate borrowing capacity because Abengoa was misrepresenting its liquidity by: (i)

categorizing a portion of its recourse debt as “non-recourse” debt – even though such debt was

guaranteed by Abengoa; and (ii) failing to characterize as debt funds the Company owed to banks

for supplier payments, in order to report more favorable leverage ratios that exceeded the ratios

required by the Company’s debt covenants; (b) Defendants were improperly inflating Abengoa’s

cash flow by: (i) rejecting supplier invoices in order to intentionally delay payment; (ii) refusing

to pay contractors; and (iii) pocketing funds that should have been paid out to legitimate

subcontractors, thereby increasing the Company’s reported cash position; (c) the Company

obtained lines of credit utilizing inflated financial reports that overstated the value of certain

projects, by showing false percentages of completion on some projects and failing to show that

some projects were over-budget; (d) Abengoa falsified financial information in order to make the

                                               - 27 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 28 of 89




Company’s financial condition appear more favorable than it actually was, and maintained

separate sets of books for its external auditor and for internal use; and (e) as a result of the

foregoing, Defendants misled the market about Abengoa’s liquidity and cash flow, and, in turn,

about the likelihood of, and need for, future capital raises by the Company.

       105.    The Registration Statement also discussed the Company’s operations for financing

construction projects, in pertinent part, as follows:

       We have successfully grown our business while seeking to enforce strict financial
       discipline to maintain our strong liquidity position. As of June 30, 2013, we had
       cash and cash equivalents and short-term financial investments of €3,222
       million, which we believe are sufficient to satisfy our short-term liquidity needs.
       This strong cash position also assists in bidding for large projects. . . .

                                          *       *      *

       While we generally seek to maintain a balance of non-recourse debt and corporate
       debt to encourage financial discipline, the majority of our capital expenditures are
       financed by non-recourse debt and funding, when applicable, from partners in a
       particular project. We incur corporate debt to finance our investments,
       acquisitions and general purpose requirements. Our corporate debt has the
       benefit of upstream guarantees from our operating subsidiaries which are subject to
       debt/EBITDA ratios as discussed above. The funding of our corporate capital
       expenditure is covered by existing cash and corporate EBITDA generation. We
       incur non-recourse debt on a project-by-project basis, and we do not commit to any
       projects that we have been awarded prior to securing long-term financing.

       106.    The statements identified in emphasis above in ¶105 were materially false and

misleading because Abengoa falsified its financial statements to strengthen the appearance of the

Company’s operations and finances. This, in turn, enabled Abengoa to illicitly secure funding for

projects and bid successfully on contracts. Consequently, the Registration Statement misled

investors in terms of Abengoa’s operations concerning “bidding for large projects” and the manner

in which it secured “financing” for them.

       107.    Abengoa provided its external auditors with materially misleading financial

information. Former employees of Abengoa described this as a system of double books consisting


                                                - 28 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 29 of 89




of a “SAP” software system and a separate online accounting system based out of the Company’s

corporate headquarters in Spain. The two systems often contained discrepancies and, when they

did, Abengoa forced its employees to manually change the entries in the “SAP” software system

to match the entries in the Company’s corporate online accounting system. The result of these

manipulations often resulted in inflated profits which, in turn, were used by Abengoa to obtain

hundreds of millions of dollars in financing.

       108.    Additionally, Abengoa overstated its financial position by inflating the value of

certain projects. According to internal auditors at Abengoa, the Company’s financial statements

recorded false percentages of completion on various construction projects, which enabled Abengoa

to recognize material amounts of revenue prematurely. Abengoa then presented these financial

statements to banks and other lending institutions to secure lines of credit.

       109.    The Exchange Act Defendants knew, or were reckless in not knowing, that

Abengoa was engaging in this conduct and had used manipulated financial statements when

bidding for large projects and securing financing for them. In addition, the Exchange Act

Defendants knew, or were reckless in not knowing, that this information was material to investors,

but concealed it by omitting it from the Registration Statement.

       110.    Further, the Registration Statement discussed Abengoa’s revenue from

construction contracts, which Abengoa referred to as one of its “most critical accounting policies.”

The Registration Statement explained that Abengoa recognized revenue from its construction

contracts in accordance with the “percentage-of-completion” accounting policy. In pertinent part,

the Registration Statement stated that:

       Revenue from construction contracts is recognized using the percentage-of-
       completion method for contracts whose outcome can be reliably estimated and it is
       probable that they will be profitable. When the outcome of a construction contract


                                                - 29 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 30 of 89




       cannot be reliably estimated, revenue is recognized only to the extent it is probable
       that contract costs incurred will be recoverable.

       As described in Note 2.26.b) to our Annual Consolidated Financial Statements and
       our Interim Consolidated Financial Statements, the percentage of completion is
       determined at the date of every consolidated statement of financial position based
       on the actual costs incurred as a percentage of total estimated costs for the entire
       contract.

       Revenue recognition using the percentage-of-completion method involves the use
       of estimates of certain key elements of the construction contracts, such as total
       estimated contract costs, allowances or provisions related to the contract, period of
       execution of the contract and recoverability of the claims. We have established,
       over the years, a robust project management and control system, with periodic
       monitoring of each project. This system is based on the long-track experience of
       the Group in constructing complex infrastructures and installations. As far as
       practicable, we apply past experience in estimating the main elements of
       construction contracts and rely on objective data such as physical inspections or
       third parties confirmations. Nevertheless, given the highly tailored characteristics
       of the construction contracts, most of the estimates are unique to the specific facts
       and circumstances of each contract.

       111.    The statements identified in emphasis above in ¶110 were materially false and

misleading because they misrepresented and concealed that Abengoa was intentionally violating

its stated accounting policy. Contrary to the description within the Registration Statement,

Abengoa routinely recognized revenue from construction contracts prematurely by recording

incorrect percentages of completion. This practice was ongoing at the time of the Offering and was

materially inconsistent with the Registration Statement’s representations.

First Nine Months of 2013 Financial Results

       112.    On November 11, 2013, Abengoa issued a press release announcing its financial

results for the nine months ended September 30, 2013. The Company reported that EBITDA had

risen 29% year-over-year, to €860 million, and reported a pro-forma corporate leverage ratio of

2.5x. In addition, Abengoa confirmed its guidance of EBITDA between €1,180 million and €1,230

million for 2013, Corporate EBITDA between €800 and €825 million for 2013, and “positive free

cash flow at the corporate level” beginning in 2014. The press release further stated that Abengoa
                                              - 30 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 31 of 89




was “accelerating its deleverage targets,” and now intended “to achieve a corporate debt to

EBITDA ratio of 2.5x in 2013 and 2.0x in 2014 onwards,” as opposed to the Company’s “previous

targets of 3.0x in 2013 and 2.5x in 2014 onwards.”

        113.    Commenting on the Company’s financial condition, Defendant Sánchez Ortega

stated that the Offering had “strengthen[ed] [Abengoa’s] balance sheet,” and represented that

Defendants “continue[d] to be committed to meeting all our financial targets, including reducing

the leverage of the company . . . .”

        114.    Later that day, Defendants held a conference call with analysts and investors to

discuss the Company’s financial results. The corresponding presentation slides were filed with

the SEC on Form 6-K the following day, on November 12, 2013. During the call, Defendant

Sánchez Ortega stated that Defendants “continue[d] to target 2014 as the first year to generate

positive free cash flow at the corporate level . . . .”

        115.    Defendant Sánchez Ortega also commented on the Company’s leverage ratios, in

pertinent part, as follows:

        First of all, the business momentum for Abengoa continues to be impressive . . . .
        [W]e are delivering on the work we have given to the markets through 2013 . . . .
        [W]e have deleveraged the company to the levels we wanted it to be by year end,
        with a ratio of 2.5 times the corporate EBITDA.

        116.    Moreover, in the earnings presentation slides, Defendants represented that liquidity

protection was a “key priorit[y]” for the Company.

        117.    The statements referenced above in ¶112-16 concerning Abengoa’s financial

results and guidance, including its leverage, cash flow and EBITDA, were materially false and

misleading at the time they were made because Defendants misrepresented and failed to disclose

that: (a) Abengoa had not reduced corporate leverage and its corporate leverage ratio was not 2.5x

because Abengoa was misrepresenting its liquidity by: (i) categorizing a portion of its recourse

                                                 - 31 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 32 of 89




debt as “non-recourse” debt – even though such debt was guaranteed by Abengoa; and (ii) failing

to characterize as debt funds the Company owed to banks for supplier payments, in order to report

more favorable leverage ratios that exceeded the ratios required by the Company’s debt covenants;

(b) Defendants expected “to generate positive free cash flow only because they were improperly

inflating Abengoa’s cash flow by: (i) rejecting supplier invoices in order to intentionally delay

payment; (ii) refusing to pay contractors; and (iii) pocketing funds that should have been paid out

to legitimate subcontractors, thereby increasing the Company’s reported cash position; (c) the

Company obtained lines of credit utilizing inflated financial reports that overstated the value of

certain projects, by showing false percentages of completion on some projects and failing to show

that some projects were over-budget; (d) Abengoa falsified financial information in order to make

the Company’s financial condition appear more favorable than it actually was, and maintained

separate sets of books for its externafl auditor and for internal use; and (e) as a result of the

foregoing, Defendants misled the market about Abengoa’s liquidity and cash flow, and, in turn,

about the likelihood of, and need for, future capital raises by the Company. Consequently,

Defendants were “committed to meeting” Abengoa’s “financial targets” only through accounting

manipulations, and it was merely the appearance of liquidity protection that was a “key priority”

for Abengoa.

Full Year 2013 Financial Results

       118.    On February 20, 2014, Abengoa issued a press release announcing its financial

results for the full year ended December 31, 2013. The Company reported that EBITDA had

grown 44% year-over-year, to €1,365 million. With respect to Abengoa’s leverage, the press

release stated that the Company’s “corporate net debt ratio stood at 2.2x, representing a reduction

of 1.5x compared to 3.7x in December of 2012, hence delivering on the commitment to reduce


                                              - 32 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 33 of 89




corporate leverage,” and further represented that “[t]he ratio of total net debt (including debt

associated to [Abengoa’s] concessions business) stood at 5.8x, a reduction of 1.3x year-over-year.”

In addition, Abengoa initiated 2014 guidance of EBITDA between €1,350 million and €1,400

million, and Corporate EBITDA between €860 million and €885 million. The press release further

stated that Abengoa was “reiterat[ing] its financial targets for 2014” of “a corporate net debt to

EBITDA ratio of 2.0x in 2014 onwards,” and “positive free cash flow at the corporate level from

2014 onwards.” In the press release, Defendant Sánchez Ortega commented that Abengoa had

“ended 2013 reinforced financially and with a clear business plan to deliver.”

        119.    Later that day, Defendants held a conference call with analysts and investors,

during which Zubiría commented on Abengoa’s EBITDA, leverage reduction, and corporate

leverage ratio, in pertinent part, as follows:

        Delivery on our deleverage plan has been the focus of the management team
        during each of the 365 days of 2013. And that is why I am so glad to share with
        you that we have reduced our corporate leverage from 3.7 times corporate
        EBITDA at the end of 2012 to 2.2 times at the end of 2013, a 1.5 times reduction.

                                           *       *      *

        Secondly, I would outline our delivery on all of the key commitments that we have
        shared with the market, reducing by 15% our corporate net debt to EUR2.124
        billion, beating guidance of corporate EBITDA, which has reached EUR978
        million for the year December 2013, up 48% compared to 2012, and thereby
        achieving a corporate leverage ratio of 2.2 times, well below the 2.5 times that we
        set as the target for the year and 1.5 times below the levels at the beginning of the
        year.

                                           *       *      *

        . . . . [T]hanks to our proactive and successful financial policy, we are entering
        2014 with little if no maturities in the short-term, an improved capital profile, and
        more deleverage to come. . . . As anticipated to you, we have achieved significant
        deleverage at the corporate level during this year – during 2013, overtaking our
        initial guidance for December of 2.5 times corporate EBITDA, and placing the
        Company at 2.2 times at the corporate level. Compared to 2012, leverage has gone
        down by 1.5 times, from 3.7, a significant progress towards achieving our 2014
        target of 2 times, a sound leverage for our corporate activities . . . .

                                                 - 33 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 34 of 89




       120.    During the call, Defendant Sánchez Ortega discussed Abengoa’s leverage and cash

flow targets for 2014, in pertinent part, as follows:

       . . . . I would like to share with you our guidance for 2014, a year in which we
       expect the business to continue on the positive path begun in 2013 with growth,
       further deleverage, and generation of free cash flow at corporate level, which is
       probably the most remarkable of the targets that we are confirming today. And
       regarding the key financial targets, I can confirm that we remain committed to the
       following: net corporate leverage is expected to be additionally reduced to below
       2 times . . . . And finally, 2014 is expected to be the first year in many for the
       Company to generate positive free cash flow at a corporate level, excluding the
       proceeds from any disposals.

       121.    The statements referenced above in ¶118-20 concerning Abengoa’s financial

results and guidance, including its leverage, cash flow and EBITDA, were materially false and

misleading at the time they were made because Defendants misrepresented and failed to disclose

that: (a) Abengoa’s corporate leverage ratio was not 2.2x and Defendants had purportedly

“deliver[ed] on the commitment to reduce corporate leverage” only by misrepresenting Abengoa’s

liquidity through: (i) categorizing a portion of its recourse debt as “non-recourse” debt – even

though such debt was guaranteed by Abengoa; and (ii) failing to characterize as debt funds the

Company owed to banks for supplier payments, in order to report more favorable leverage ratios

that exceeded the ratios required by the Company’s debt covenants; (b) Defendants’ “clear

business plan” and purported “proactive and successful financial policy” included: (i) improperly

inflating Abengoa’s cash flow by rejecting supplier invoices in order to intentionally delay

payment, refusing to pay contractors, and pocketing funds that should have been paid out to

legitimate subcontractors, thereby increasing the Company’s reported cash position; (ii) obtaining

lines of credit utilizing inflated financial reports that overstated the value of certain projects, by

showing false percentages of completion on some projects and failing to show that some projects

were over-budget; and (iii) falsifying financial information in order to make the Company’s

financial condition appear more favorable than it actually was, and maintaining separate sets of
                                                - 34 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 35 of 89




books for its external auditor and for internal use; and (c) as a result of the foregoing, Defendants

misled the market about Abengoa’s liquidity and cash flow, and, in turn, about the likelihood of,

and need for, future capital raises by the Company.

Abengoa Raises Capital on Favorable Terms Through the “Spinoff” of Abengoa Yield

       122.    On March 3, 2014, Abengoa issued a press release announcing that it planned to

launch an initial public offering (“IPO”) of a “yieldco.”2 The IPO of Abengoa Yield plc (“Abengoa

Yield”) was completed on June 12, 2014, and its common stock began trading on the NASDAQ

the following day under the ticker symbol “ABY.” Abengoa Yield’s IPO generated gross proceeds

of $828.7 million. All of the net proceeds from the IPO, minus $30 million, were paid to Abengoa

as “part of the consideration . . . for the transfer of assets to Abengoa Yield.”

       123.    Following its IPO, Abengoa Yield was 71.1% owned by Abengoa. Thereafter,

Abengoa reduced its stake in Abengoa Yield through a series of lucrative asset sales, as well as a

secondary offering of its shares of Abengoa Yield. Those transactions allowed Abengoa to raise

hundreds of millions of euros worth of badly-needed capital from Abengoa Yield on favorable

terms. By July 14, 2015, Abengoa had reduced its stake in Abengoa Yield to a minority interest

of 49.05%.

The 2013 20-F

       124.    On March 19, 2014, Abengoa filed its annual report for the year ended December

31, 2013 with the SEC on Form 20-F (the “2013 20-F”). The 2013 20-F was signed and certified



2
    A yieldco is a separate business that owns and operates power plants and similar energy-related
assets that produce a steady flow of income. Yieldcos sell electricity from their power plants and
use the proceeds to buy more projects, often from their “developer” parent companies (in this case,
Abengoa). A yieldco enables its developer to sell existing power plants into the yeildco, and
thereby raise capital for building new projects at a lower cost. For investors, yeildcos are attractive
because they pay out the majority of their revenues in quarterly dividends.

                                                - 35 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 36 of 89




as to its veracity, as required by the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), by

Defendant Sánchez Ortega. The 2013 20-F discussed the Company’s liquidity position and cash

flow, in pertinent part, as follows:

        Based on our current level of operations, we believe our cash flow from
        operations, available cash and available borrowings under our credit facilities
        will be adequate to meet our future liquidity needs for at least twelve months.

                                          *      *       *

        We believe that our existing liquidity and cash flow will be sufficient to meet our
        requirements and commitments for the foreseeable future.

                                          *      *       *

        Our operations are capital intensive and we operate with a significant amount of
        indebtedness, which, as of December 31, 2013, totaled €11,975.4 million, of which
        €5,654.4 million was Gross Corporate Debt and €6,320.9 million was non-
        recourse financing. Additionally, we have additional corporate borrowing
        capacity of €581.0 million which we may incur without triggering a breach of our
        financial covenants.

                                          *      *       *

        We believe that we have sufficient corporate debt in place, together with non-
        recourse debt and cash flows, to fund and adequately support our existing
        operations and finance our expansion.

        125.   In addition, the 2013 20-F contained a similar discussion of Abengoa’s corporate

recourse and non-recourse debt to that contained in the Registration Statement, stating, in pertinent

part:

        We utilize two main sources of financing to meet our financial commitments:
        corporate debt and non-recourse debt. We use our corporate debt to finance our
        investments (including in joint ventures and financing at the project company
        level) and for general corporate purposes. Our corporate debt is used by all of
        our activities and is primarily incurred by the Company with upstream
        guarantees from our main operating subsidiaries. We define non-recourse as
        debt that is generally used for constructing or acquiring an asset, which is
        guaranteed by the assets and cash flows of the company or group of companies
        carrying out the financed activities. We generally finance the construction of our
        own operations by means of non-recourse debt at the project company level. Non-
        recourse debt is the principal means of financing for project construction in our

                                               - 36 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 37 of 89




       Engineering and Construction activity, our Concession-Type Infrastructures
       activity and our Industrial Production activity. We believe that we have sufficient
       corporate debt in place, together with non-recourse debt and cash flows, to fund
       and adequately support our existing operations and finance our expansion.

                                          *      *       *

       As of December 31, 2013, we had €5,654.4 million of indebtedness with recourse
       at the corporate level, €6,320.9 million of non-recourse debt and €3,877.5 million
       of cash and cash equivalents and short-term financial investments, resulting in
       total net debt (including other loans and borrowings) of €8,098.8 million.

                                          *      *       *

       While we generally seek to maintain a balance of non-recourse debt and corporate
       debt to encourage financial discipline, the majority of our capital expenditures are
       financed by non-recourse debt and funding, when applicable, from partners in a
       particular project. We incur corporate debt to finance our investments,
       acquisitions and general purpose requirements. Our corporate debt has the
       benefit of upstream guarantees from our operating subsidiaries which are subject
       to debt/EBITDA ratios as discussed above. The funding of our corporate capital
       expenditure is covered by existing cash and corporate EBITDA generation. We
       incur non-recourse debt on a project-by-project basis, and we do not commit to
       any projects that we have been awarded prior to securing long-term financing.

       126.    With respect to the leverage ratio that Abengoa was required by its lenders to

maintain, the 2013 20-F stated, in pertinent part, as follows:

       The Company is subject to one single financial covenant under the majority of the
       corporate facilities consisting of the maintenance of a Corporate Net Finance Debt
       to Consolidated EBITDA (as such terms are defined therein) lower than 3.00x until
       December 30, 2014 and lower than 2.50x thereafter. As of December 31, 2013 this
       ratio stood at 1.69x which means that the Company has an additional €1,369
       million corporate borrow capacity without incurring a breach of covenants,
       considering the last twelve month consolidated EBITDA (as defined therein) of
       €1,047 million.

       127.    The statements referenced above in ¶¶124-26 concerning Abengoa’s corporate

recourse and non-recourse debt and the Company’s leverage ratios were materially false and

misleading at the time they were made because Defendants misrepresented and failed to disclose

that: (a) Abengoa’s corporate leverage ratio was not 1.69x, Abengoa’s corporate debt was

significantly higher than €5,654.4 million, and the Company did not have an additional €1,369

                                               - 37 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 38 of 89




million of corporate borrowing capacity because Abengoa was misrepresenting its liquidity by: (i)

categorizing a portion of its recourse debt as “non-recourse” debt – even though such debt was

guaranteed by Abengoa; and (ii) failing to characterize as debt funds the Company owed to banks

for supplier payments, in order to report more favorable leverage ratios that exceeded the ratios

required by the Company’s debt covenants; and (b) as a result of the foregoing, Defendants misled

the market about Abengoa’s liquidity and cash flow, and, in turn, about the likelihood of, and need

for, future capital raises by the Company.

Eighth Annual Analyst and Investor Day

       128.    On April 3, 2014, Abengoa held its Eighth Annual Analyst and Investor Day in

New York. A financial review presentation given by Zubiría stated that the Company was “on the

path to [becoming] corporate free cash flow positive.” The presentation also stated that Abengoa’s

“EBITDA Growth potential . . . will be one of the drivers for improved Free Cash Flow” and that

the Company’s corporate leverage ratio stood at “~2.0x.”

       129.    Additionally, during the Analyst and Investor Day, Defendant Sánchez Ortega gave

a presentation on Abengoa’s “strategic priorities.” The corresponding slides stated that the

Company was “delivering everything that we committed to,” including, a “strong liquidity

position” and “reinforced financial discipline.”

       130.    The statements referenced above in ¶¶128-29 concerning Abengoa’s cash flow and

leverage were materially false and misleading at the time they were made because Defendants

misrepresented and failed to disclose that: (a) Abengoa’s corporate leverage ratio was not 2.0x

because Abengoa was misrepresenting its liquidity by: (i) categorizing a portion of its recourse

debt as “non-recourse” debt – even though such debt was guaranteed by Abengoa; and (ii) failing

to characterize as debt funds the Company owed to banks for supplier payments, in order to report

more favorable leverage ratios that exceeded the ratios required by the Company’s debt covenants;
                                              - 38 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 39 of 89




(b) the Company was not “on the path to [becoming] corporate free cash flow positive,” but

instead, Defendants were improperly inflating Abengoa’s cash flow by: (i) rejecting supplier

invoices in order to intentionally delay payment; (ii) refusing to pay contractors; and (iii) pocketing

funds that should have been paid out to legitimate subcontractors, thereby increasing the

Company’s reported cash position; (c) the Company obtained lines of credit utilizing inflated

financial reports that overstated the value of certain projects, by showing false percentages of

completion on some projects and failing to show that some projects were over-budget; (d) Abengoa

falsified financial information in order to make the Company’s financial condition appear more

favorable than it actually was, and maintained separate sets of books for its external auditor and

for internal use; and (e) as a result of the foregoing, Defendants misled the market about Abengoa’s

liquidity and cash flow, and, in turn, about the likelihood of, and need for, future capital raises by

the Company. Consequently, Abengoa was not “delivering” on its commitments to a “strong

liquidity position” and “reinforced financial discipline.”

First Quarter of 2014 Financial Results

       131.    On May 14, 2014, Abengoa issued a press release announcing its financial results

for the quarter ended March 31, 2014. The Company reported that EBITDA had increased 24%

year-over-year, to €302 million, and “[c]orporate leverage stood at 2.5x.” In addition, Abengoa

confirmed its guidance of EBITDA between €1,350 million and €1,400 million for 2014,

Corporate EBITDA between €860 million and €885 million for 2014, “a corporate net debt to

EBITDA ratio of 2.0x in 2014 onwards,” and “positive free cash flow at the corporate level from

2014 onwards.” In the press release, Defendant Sánchez Ortega declared that he was “confident

to confirm our business and financial targets for the year.”

       132.    Also on May 14, 2014, Abengoa filed with the SEC a Form 6-K containing a

presentation entitled, “Evolution of the Business First Quarter 2014.” The presentation included
                                                - 39 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 40 of 89




figures on the Company’s “Composition of Net Debt,” which reported “Total net corporate debt /

EBITDA corporate” at 2.5x and “Total Net debt / EBITDA” at 6.0x.

       133.    Later that day, Defendants held a conference call with analysts and investors,

during which Defendant Sánchez Ortega discussed the Company’s free cash flow generation and

corporate leverage ratio, in pertinent part, as follows:

       We will see during 2014 additional improvements in the cash flows day after day,
       with excellent availability level already in Q1 2014, thanks to a successful
       management of our portfolio.

                                             *     *       *

       I would like to highlight once again that Q1 has confirmed a positive trend in the
       main key performance indicators for the business, confirming that the ability on the
       rest of the year in terms of growth and, more importantly, the ability of the business
       to generate cash, going forward. So, this, together with a sound and confirmed
       disciplined investment policy and improvement in the credit profile of the business,
       make us more and more confident to achieve our financial commitments and
       guidance that we shared with you in the last call and that we reiterate in this call of
       the Q1 numbers.

                                             *     *       *

       And finally, our corporate leverage reached a level of 2.5 times our corporate
       EBITDA, a better beginning compared to March 2013 when we began the year
       with a 3.3-times level and in the same level that we ended last year.

       134.    Zubiría also commented on Abengoa’s corporate leverage ratio and free cash flow

generation, in pertinent part, as follows:

       Given the seasonality in the E&C business, which has impacted our working capital
       for the period, corporate net debt increased by 14% quarter on quarter, reaching
       EUR2,421 million. As a result, the corporate leverage has increased to 2.5 times,
       from the 2.2 times achieved at the end of 2013, but improved significantly, by 0.8
       times, from the levels at the end of March 2013. This is not atypical, as Q1 has
       been historically weaker in cash flow generation, and the level of backlog and
       pipeline make us feel confident that we will improve as the year goes by, and
       expect to reach our corporate leverage and corporate free cash flow targets at
       year end.




                                                 - 40 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 41 of 89




       135.    The statements referenced above in ¶¶131-34 concerning Abengoa’s financial

results and guidance, including its leverage, cash flow and EBITDA, were materially false and

misleading at the time they were made because Defendants misrepresented and failed to disclose

that: (a) Abengoa’s corporate leverage ratio was not 2.5x because Abengoa was misrepresenting

its liquidity by: (i) categorizing a portion of its recourse debt as “non-recourse” debt – even though

such debt was guaranteed by Abengoa; and (ii) failing to characterize as debt funds the Company

owed to banks for supplier payments, in order to report more favorable leverage ratios that

exceeded the ratios required by the Company’s debt covenants; (b) Abengoa’s “improvements in

the cash flows” were not attributable to “successful management of [the Company’s] portfolio,”

but rather to Defendants’ conduct of improperly inflating Abengoa’s cash flow by: (i) rejecting

supplier invoices in order to intentionally delay payment; (ii) refusing to pay contractors; and (iii)

pocketing funds that should have been paid out to legitimate subcontractors, thereby increasing

the Company’s reported cash position; (c) the Company obtained lines of credit utilizing inflated

financial reports that overstated the value of certain projects, by showing false percentages of

completion on some projects and failing to show that some projects were over-budget; (d) Abengoa

falsified financial information in order to make the Company’s financial condition appear more

favorable than it actually was, and maintained separate sets of books for its external auditor and

for internal use; and (e) as a result of the foregoing, Defendants misled the market about Abengoa’s

liquidity and cash flow, and, in turn, about the likelihood of, and need for, future capital raises by

the Company.      Consequently, it was only the foregoing misconduct that gave Defendants

“confiden[ce]” about Abengoa’s ability to achieve its “business and financial targets.”

First Half of 2014 Financial Results

       136.    On August 12, 2014, Abengoa issued a press release announcing its financial results

for the six months ended June 30, 2014, which was filed with the SEC on Form 6-K. The Company
                                                - 41 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 42 of 89




reported that EBITDA had increased 31% year-over-year, to €695 million, which Defendant

Sánchez Ortega attributed to “an improvement in the margins of all our activities.” With respect

to Abengoa’s leverage, the press release stated that the Company’s “corporate net debt to

corporate EBITDA ratio (Corporate Leverage Ratio) as of June 30, 2014 was 2.5x, in line with

the previous quarter, and 0.7x lower than twelve months ago.” In addition, Abengoa “reiterated

its guidance for the fiscal year 2014.”

       137.    The same day, Abengoa filed with the SEC a Form 6-K reporting the Company’s

financial results for the six months ended June 30, 2014 (the “1H14 6-K”). The 1H14 6-K included

Abengoa’s Consolidated Condensed Financial Statements for the Six-Month Period Ended

June 30, 2014, filed with the Spanish market regulator, the Comisión Nacional del Mercado de

Valores on August 12, 2014 (the “CNMV”), which discussed the Company’s liquidity, in pertinent

part, as follows:

       Abengoa’s financing and liquidity objectives are to ensure that the company has
       sufficient funds available on an ongoing basis to honor all upcoming financial
       commitments and obligations.

                                          *     *      *

       To ensure that the Company has sufficient funds to repay the debt with respect
       to its capacity to generate cash flow, Abengoa has to comply with a Corporate Net
       Debt/EBITDA financial ratio with the financial institutions. According to the
       financing agreements, the maximum limit of this ratio is 3.0 for the years 2012,
       2013 and until December 30, 2014 and 2.5 starting December 31, 2014. As of June
       30, 2014, Corporate Net Debt/EBITDA financial ratio is 2.44.

       138.    Also on August 12, 2014, Defendants held a conference call with analysts and

investors, during which Zubiría discussed the Company’s free cash flow generation, in pertinent

part, as follows:

       From a cash flow standpoint, I can say that we have all the right levers to
       continue on the path of increasing free cash flow delivery. First, we have a strong
       and growing corporate EBITDA generation. . . .


                                              - 42 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 43 of 89




       139.    During the call, Defendant Sánchez Ortega commented on Abengoa’s corporate

leverage, stating in pertinent part, as follows:

       . . . .[O]ur corporate leverage is improving up to 2.5 times of corporate EBITDA,
       down from the results of June of last year by 0.7 times.

       140.    The statements referenced above in ¶¶136-39 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that: (a)

Abengoa’s corporate leverage ratio was not 2.5x and its “corporate leverage [was] improving”

only because Abengoa was misrepresenting its liquidity by: (i) categorizing a portion of its

recourse debt as “non-recourse” debt – even though such debt was guaranteed by Abengoa; and

(ii) failing to characterize as debt funds the Company owed to banks for supplier payments, in

order to report more favorable leverage ratios that exceeded the ratios required by the Company’s

debt covenants; (b) the “levers to continue . . . increasing free cash flow delivery” included

improperly inflating Abengoa’s cash flow by: (i) rejecting supplier invoices in order to

intentionally delay payment; (ii) refusing to pay contractors; and (iii) pocketing funds that should

have been paid out to legitimate subcontractors, thereby increasing the Company’s reported cash

position; (c) the Company obtained lines of credit utilizing inflated financial reports that overstated

the value of certain projects, by showing false percentages of completion on some projects and

failing to show that some projects were over-budget; (d) Abengoa falsified financial information

in order to make the Company’s financial condition appear more favorable than it actually was,

and maintained separate sets of books for its external auditor and for internal use; and (e) as a

result of the foregoing, Defendants misled the market about Abengoa’s liquidity and cash flow,

and, in turn, about the likelihood of, and need for, future capital raises by the Company.




                                                   - 43 -
            Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 44 of 89




Strategy Update Breakfasts

           141.   On September 3, 2014, Abengoa filed with the SEC a Form 6-K containing a slide

presentation to be given at the Company’s “strategy update” breakfasts held in London and New

York on September 3-4, 2014, respectively. In the presentation, Defendants highlighted that

Abengoa had achieved a “[s]trong liquidity position” and “[r]einforced financial discipline” and

represented that Abengoa’s “[k]ey [s]trategic [p]riorities” included “[r]eduction of [c]orporate

leverage,” “positive [free cash flow] in 2014,” “[r]educ[ing] [l]evels of [g]ross [d]ebt,”

“[s]ignificant [r]eduction of [f]inancial [c]osts,” and “[i]mproving [Abengoa’s] [c]redit [r]ating.”

The presentation further stated that Abengoa maintained a “[s]trong focus on financial discipline

. . . .”

           142.   Speaking during the September 3, 2014 update breakfast in London, Defendant

Sánchez Ortega commented on the Company’s purported “strong liquidity position” in pertinent

part, as follows:

           . . . And we told you we were planning to reinforce the financial discipline with
           certain targets that we told you. And I am happy to tell you that all those targets
           that we told you are either achieved or on track and, therefore, we have been strict
           on the financial discipline managing the Company as one of the priorities of the
           management team.

                                             *       *       *

           And the whole picture, I mean the global picture . . . is that we are finishing at the
           Company what we call the period of balance sheet optimization and we recognized
           that our balance sheet was not optimal.

           I mean we have suffered even 2011, 2012, I mean this crisis that we have gone
           through, it was – it was really tough. And we believe that we have done a lot of
           homework trying to improve the balance sheet of the Company and the financial
           discipline in the Company and we believe we are about to complete that balance
           sheet optimization.

           So the main . . . focus point of that is to continue with a reduction of the corporate
           leverage, to reduce the corporate CapEx, to achieve the corporate free cash flow


                                                   - 44 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 45 of 89




       or the operating free cash flow in 2014 positive and to set this record and vehicle
       of equity results.

       I mean in the next period we call [it] . . . financial expense reduction, we can call it
       EPS expansion, if you want, . . . on the other side.

       Because basically what we’re trying to do is to reduce the levels of gross debt and
       cash, enhance the liquidity that we have in the Company, to reduce the negative
       working capital and related costs that it has, to reduce the financial cost of the
       Company and materially improve the EPS of the Company therefore and hopefully
       leading all of them to an improvement of the credit rating [which] as you know
       has been one of our main targets.

       143.    In addition, Zubiría commented on the Company’s plans to reduce debt and

improve cash flow in pertinent part, as follows:

       So Manuel talked about unlocking further value and rerating of Abengoa. How do
       we do that? The simplest way and the way that every single one of you that I speak
       with daily insist is pay down debt – pay down debt, reduce financial expenses.
       And that is definitely the name of the game for 2015.

       And how do we do that? And because it’s through our financial expense
       reduction, it’s obvious, we are going to be improving significantly our cash flow
       generation at the corporate level, we are going to be improving significantly our
       EPS and thereby improving our credit profile and hopefully credit rating by the
       agency soon.

       144.    The statements referenced above in ¶¶141-43 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that: (a)

Defendants were reducing corporate leverage and enhancing liquidity only by misrepresenting

Abengoa’s liquidity by: (i) categorizing a portion of its recourse debt as “non-recourse” debt –

even though such debt was guaranteed by Abengoa; and (ii) failing to characterize as debt funds

the Company owed to banks for supplier payments, in order to report more favorable leverage

ratios that exceeded the ratios required by the Company’s debt covenants; (b) Defendants were

“improving . . . cash flow generation” and improperly inflating Abengoa’s cash flow by: (i)

rejecting supplier invoices in order to intentionally delay payment; (ii) refusing to pay contractors;

and (iii) pocketing funds that should have been paid out to legitimate subcontractors, thereby

                                                - 45 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 46 of 89




increasing the Company’s reported cash position; (c) the Company obtained lines of credit by

misrepresenting, rather than “improving,” its “credit profile,” by utilizing inflated financial reports

that overstated the value of certain projects, by showing false percentages of completion on some

projects and failing to show that some projects were over-budget; (d) Abengoa falsified financial

information in order to make the Company’s financial condition appear more favorable than it

actually was, and maintained separate sets of books for its external auditor and for internal use;

and (e) as a result of the foregoing, Defendants misled the market about Abengoa’s liquidity and

cash flow, and, in turn, about the likelihood of, and need for, future capital raises by the Company.

Consequently, Defendants were attempting to achieve Abengoa’s “key strategic priorities” and

“balance sheet optimization” through the foregoing misconduct, and it was such misconduct that

gave Defendants “confiden[ce]” about Abengoa’s ability to achieve its “business and financial

targets.” Accordingly, Defendants had no reasonable basis to characterize Abengoa’s “financial

discipline” as “strict,” or to state that Abengoa had a “strong focus on financial discipline.”

Defendants Announce a Plan to Reduce the Company’s Debt and Improve its Cash Flow
Through “Abengoa 3.0”

       145.    During the update breakfasts, Defendants announced the Company’s transition to

an “asset-light” business model referred to as “Abengoa 3.0,” as part of an effort to address

investors’ concerns about Abengoa’s balance sheet.

       146.    The new business model was aimed at generating cash throughout the lifecycle of

construction projects and fast-tracking the early stages of such projects before long term, project-

level financing was secured. This was to be achieved, in part, through the creation of a subsidiary

called Abengoa Greenfield, S.A. (“Abengoa Greenfield”), which was designed to secure short-

term “bridge” financing from Abengoa’s external partners for the beginning stages of new projects.



                                                - 46 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 47 of 89




        147.    According to the Company, the new Abengoa 3.0 business model would enable

Abengoa to control the entire value chain of its construction projects. Completed projects would

ultimately be sold to Abengoa Yield, thereby generating cash for Abengoa. Abengoa, in turn,

would reinvest a portion of those proceeds in new projects via Abengoa Greenfield, in a process

the Company referred to as “equity recycling.”

        148.    Analysts and investors expressed optimism concerning the new business model,

with a September 12, 2014 Santander analyst report declaring that Abengoa was “moving in the

right direction” by “focus[ing] on cash flow generation to improve [its] rating . . . and [on]

slimming down the company.”

Abengoa Issues the Greenfield Bonds

        149.    In connection with the launch of Abengoa 3.0, on September 22, 2014, Abengoa

announced a €500 million private placement of “green bonds” issued by Abengoa Greenfield

(defined previously as the “Greenfield Bonds”). The proceeds from the offering would be used to

finance certain environmentally sustainable energy projects “until the long-term funds associated

with those projects are obtained,” while “optimizing financial costs” for Abengoa.

        150.    The Greenfield Bonds were offered in two tranches (one in euros and one in U.S.

dollars), both maturing in 2019. The Greenfield Bond offering closed on September 30, 2014 –

the last day of the third quarter.

        151.    According to Abengoa’s press release announcing the offering, the Greenfield

Bonds would “be guaranteed by the company and several of the company’s subsidiaries.”

Likewise, the Greenfield Bonds’ offering memorandum represented that the bonds were

“irrevocably guaranteed on a senior unsecured basis” by Abengoa. The offering memorandum

further represented that Abengoa “intend[ed] to classify” the Greenfield Bonds as corporate


                                             - 47 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 48 of 89




recourse debt “upon issuance.” Thus, Abengoa’s investors and purchasers of the Greenfield Bonds

alike expected the bonds to be recorded as corporate recourse debt on Abengoa’s balance sheet.

First Nine Months of 2014 Financial Results

       152.    On November 12, 2014, Abengoa issued a press release announcing its financial

results for the nine months ended September 30, 2014, which was filed with the SEC on Form 6-

K. The Company reported that EBITDA had risen 24% year-over-year, to €1,071 million, which

Defendant Sánchez Ortega attributed to “an improvement in our activities.” With respect to

Abengoa’s leverage, the press release stated that the Company’s “pro-forma corporate net debt to

corporate EBITDA ratio (Corporate Leverage Ratio) as of September 30, 2014 was 2.1x, [a] 0.4x

reduction versus the previous quarter, [and] on track for full year 2014 target of 2.0x.” In

addition, Abengoa raised its 2014 Corporate EBITDA guidance from a range of €860 million to

€885 million, to a range of €885 million to €900 million, and reaffirmed its 2014 EBITDA

guidance of a range of €1,350 million to €1,400 million.

       153.    Later that day, Defendants held a conference call with analysts and investors to

discuss the Company’s financial results. The corresponding presentation slides were filed with

the SEC on Form 6-K the same day. During the call, Zubiría discussed the Company’s EBITDA,

free cash flow generation, as well as debt and cash flow targets, in pertinent part, as follows:

       . . . What’s also very important is that our corporate EBITDA target has been
       increased despite the lower volumes. . . . From a balance sheet and cash flow
       perspective, the Company has been able to continue delivering on its financial
       commitments and has been preparing itself for delivery of its leverage and cash
       flow targets. . . . We have generated EUR164 million of free cash flow in the
       quarter. And most importantly, we have started to see the positive trend that we
       had anticipated from working capital, which has recovered over EUR250 million
       of the cash consumed in the first part of the year. We feel, therefore, confident to
       reconfirm the debt and cash flow targets for the year.

                                          *       *      *



                                               - 48 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 49 of 89




        . . . [W]e are expecting to see a strong, a very strong fourth quarter in terms of
        cash flow generation from working capital.

        154.    Defendant Sánchez Ortega also commented on the Company’s leverage ratio,

stating in pertinent part, as follows:

        . . . . Last but not least important, the management has been diligent in
        maintaining a keen eye on our financial commitments, continuing executing on
        our deleveraged plans. As of September, our pro forma corporate net debt
        leverage stood at 2.1 times our corporate EBITDA, one step closer to our end-of-
        the-year target of 2 times. . . .

        155.    Additionally, in the earnings presentation slides, Defendants reported that Abengoa

was “on track to achieve our positive [free cash flow] target for FY 2014E.”

        156.    The statements referenced above in ¶¶152-55 concerning Abengoa’s financial

results and guidance, including its leverage, cash flow and EBITDA, were materially false and

misleading at the time they were made because Defendants misrepresented and failed to disclose

that: (a) Abengoa’s corporate leverage ratio was not 2.1x because Abengoa was misrepresenting

its liquidity by: (i) categorizing a portion of its recourse debt as “non-recourse” debt – even though

such debt was guaranteed by Abengoa; and (ii) failing to characterize as debt funds the Company

owed to banks for supplier payments, in order to report more favorable leverage ratios that

exceeded the ratios required by the Company’s debt covenants; (b) Abengoa had not generated

€164 million of free cash flow in the quarter, Defendants were “expecting . . . very strong . . . cash

flow generation,” and Abengoa was “on track to achieve” its free cash flow guidance because

Defendants were improperly inflating Abengoa’s cash flow by: (i) rejecting supplier invoices in

order to intentionally delay payment; (ii) refusing to pay contractors; and (iii) pocketing funds that

should have been paid out to legitimate subcontractors, thereby increasing the Company’s reported

cash position; (c) the Company obtained lines of credit utilizing inflated financial reports that

overstated the value of certain projects, by showing false percentages of completion on some

                                                - 49 -
           Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 50 of 89




projects and failing to show that some projects were over-budget; (d) Abengoa falsified financial

information in order to make the Company’s financial condition appear more favorable than it

actually was, and maintained separate sets of books for its external auditor and for internal use;

and (e) as a result of the foregoing, Defendants misled the market about Abengoa’s liquidity and

cash flow, and, in turn, about the likelihood of, and need for, future capital raises by the Company.

Consequently, Defendants had “been diligent in . . . executing on [Abengoa’s] deleverag[ing]

plans,” had been “delivering on [their] financial commitments,” and were “prepar[ed]” to

“deliver[]” on Abengoa’s “leverage and cash flow targets” only by engaging in the foregoing

misconduct.

The Greenfield Bond Reclassification Forces Defendants to Reveal Additional Information
About Abengoa’s Debt and Leverage Ratios

         157.   During the November 12, 2014 conference call, HSBC analyst Sean McLoughlin

sought clarification about the fact that “the green bond . . . [did not] seem to be” included in

Abengoa’s reported corporate leverage ratio of 2.1x. In response, Zubiría revealed that Abengoa

had reclassified the Greenfield Bond as non-recourse debt, thereby excluding it from Abengoa’s

debt and leverage ratios. Zubiría stated, in pertinent part: “So, it is included in the September 30th

numbers. It is, however, . . . categorized under nonrecourse financing [in process].”

         158.   Likewise, Barclays analyst Tom Southton questioned why the Greenfield Bonds

had not been included in Abengoa’s reported corporate leverage ratio of 2.1x, stating in pertinent

part: “[S]o obviously the greenfield bonds . . . are the same as the other debts guaranteed by

Abengoa. And yet, you’re not including it in the corporate debt. I just wanted to understand why.”

Zubiría similarly responded that, “It is, for accounting purposes, classified in a different bucket. .

. . It is preoperational nonrecourse debt. And that is accounted for as what we call nonrecourse

debt . . . .”

                                                - 50 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 51 of 89




       159.    Analysts and investors were stunned to learn that Abengoa had reclassified the

Greenfield Bonds as non-recourse debt on September 30, 2014 – the very same day the offering

closed – in order to report a lower corporate leverage ratio in the Company’s third quarter financial

statements, and questioned the Company’s reporting of its debt and leverage figures. For example,

a Lucror Analytics report issued on November 13, 2014 “caution[ed] that Abengoa’s calculation

of corporate leverage should be taken with a grain of salt, as the real corporate leverage is higher,

in our view. . . . [A]s long as the debt issued by Abengoa Greenfield is recourse debt, we do not

believe that it is appropriate to exclude it from the corporate leverage calculation.” The report

concluded that: “With its weak and constantly changing disclosure, Abengoa is creating the

impression that it is trying to hide something from analysts . . . .”

       160.    On November 14, 2014, Fitch Ratings issued a report noting that under Fitch’s

calculations of Abengoa’s leverage – which included the Greenfield Bonds – “our adjusted FY14

net recourse leverage estimate (4x) is nearly twice the company’s most recent figure of 2.1x . . .

.” A BPI analyst report issued the same day noted that the “credibility and uncertainty issues”

raised by the reclassification of the Greenfield Bonds “pose[d] relevant risks in funding access and

related cost” – of particular concern since “access to credit markets is critical for [Abengoa.]”

       161.    In response to the revelation that Abengoa had reclassified the Greenfield Bonds in

order to report a more favorable corporate leverage ratio and concerns that the Company’s lack of

credibility could harm its borrowing ability, the price of Abengoa ADSs fell nearly 50% over the

next three trading days, on heavy trading volume, as the market digested the adverse

announcements – falling from a closing price of $17.59 per ADS on November 11, 2014, to close

at $8.83 per ADS on November 14, 2014.




                                                - 51 -
           Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 52 of 89




       162.    The fallout from the November 12, 2014 revelation of the Greenfield Bonds’

reclassification forced Defendants to make additional disclosures about Abengoa’s debt and

leverage during a conference call held on Monday, November 17, 2014, in an effort to repair the

Company’s credibility.

       163.    During the call and in an accompanying presentation filed with the SEC on Form

6-K, Defendants revealed that Abengoa accounted for a total of €1.595 billion (including the €500

million Greenfield Bonds) as so-called “non-recourse debt in process” – thereby excluding such

debt from the Company’s corporate leverage ratio – even though the debt was guaranteed by

Abengoa.

       164.    Defendants further revealed that after including “non-recourse debt in process,”

Abengoa’s corporate leverage ratio was 3.9x, its “total net debt” was over €9 billion, and its “total

net leverage” ratio was 5.6x. Finally, Zubiría disclosed that Abengoa did not characterize as debt

“approximately €1 billion of cash linked to supplier payment[s] that is [set aside] on collateral

accounts.”

       165.    Notwithstanding these disclosures, during the call, Defendants continued to

highlight the Company’s purportedly adequate liquidity position, stating, in pertinent part, as

follows:

       Defendant Sánchez Ortega:

       . . . [W]e have a sound financial health, which is underpinned by the strong
       liquidity that we have in the Company, which will allow us to continue [to]
       manage the Company. It’s business as usual.

       Zubiría:

       . . . I think that’s the most important thing, which was the point – the message at
       the end is that we are in a sound financial position, underpinned by our strong
       liquidity position. I think our liquidity protection policy, that, as we have always
       explained, and some of you have not like because it’s not the most cost efficient, I


                                               - 52 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 53 of 89




       think, today is extremely valuable because we have the liquidity to be able to
       undertake our short-term obligations.

       166.    Defendant Sánchez Ortega also commented on Abengoa’s guidance for EBITDA,

cash flow, and corporate leverage ratio, stating in pertinent part, as follows:

       . . . I would like to remind you that for 2014 we target to grow . . . EBITDA between
       10% and 14% . . . . And, in addition, as we confirmed only a few days ago, we
       continued targeting corporate free cash flow positive before asset rotation, and net
       corporate leverage below 2 times.

                                          *       *       *

       Now, regarding the target that we have for 2014 and 2015, what we are establishing
       is a corporate net debt of below 2 times for this year, and next year; and a corporate
       net debt plus non-recourse in process ratio of below 5 times for 2014, below 4.5
       times for 2015.

       167.    The statements referenced above in ¶¶165-66 concerning Abengoa’s financial

condition, liquidity and guidance were materially false and misleading at the time they were made

because Defendants misrepresented and failed to disclose that: (a) Defendants “continued

targeting” positive free cash flow by improperly inflating Abengoa’s cash flow by: (i) rejecting

supplier invoices in order to intentionally delay payment; (ii) refusing to pay contractors; and (iii)

pocketing funds that should have been paid out to legitimate subcontractors, thereby increasing

the Company’s reported cash position; (b) the Company obtained lines of credit utilizing inflated

financial reports that overstated the value of certain projects, by showing false percentages of

completion on some projects and failing to show that some projects were over-budget; (c) Abengoa

falsified financial information in order to make the Company’s financial condition appear more

favorable than it actually was, and maintained separate sets of books for its external auditor and

for internal use; and (d) as a result of the foregoing, Defendants misled the market about Abengoa’s

liquidity and cash flow, and, in turn, about the likelihood of, and need for, future capital raises by




                                                - 53 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 54 of 89




the Company. Consequently, Defendants had no reasonable basis to characterize Abengoa’s

financial health and position as “sound,” or to describe its liquidity as “strong.”

       168.    Analysts and investors continued to criticize the Company following the November

17, 2014 conference call. A Santander analyst report issued on November 17, 2014 noted that the

fact that Abengoa “accounts for a total of €1,592 [million] under the[] same conditions” as the

Greenfield Bond was “something the market was unaware of . . . .”

       169.    According to a November 18, 2014 Reuters article, the reclassification of the

Greenfield Bonds as non-recourse debt “flies in the face of the traditional definition of non-

recourse debt, which usually has no claim on the parent company.” The article reported that during

the conference call, Abengoa “faced myriad further questions about how various liabilities are

treated on its balance sheet” – including the Company’s failure to categorize the €1 billion linked

to supplier payments as debt – and quoted a hedge fund analyst as stating: “The more they open

the door on their financials, the more questions there are.”

       170.    Although Defendants had been forced to “open the door on [Abengoa’s] financials”

just a crack, investors remained unaware that Defendants were inflating the Company’s cash

position and falsifying financial information. By doing so, Defendants continued to conceal

Abengoa’s true financial condition and its ability to generate sufficient cash to service its debt, and

thereby misled the market about the Company’s liquidity and the likelihood of, and need for, of

future capital raises by the Company.

February 9, 2015 Announcements

       171.    On February 9, 2015, Abengoa issued a press release concerning its “preliminary

results for 2014,” its “targets for 2015” and “the progress of its strategic plan[.]” The Company

reported that consolidated EBITDA for 2014 was “expected” to be “slightly more than” €1,400


                                                - 54 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 55 of 89




million – in line with 2014 guidance – and “[c]orporate free cash flow after asset rotations in 2014

[was] expected to be around €135 [million].”

        172.      With respect to Abengoa’s debt and leverage, the press release stated that

“[c]orporate net debt [was] expected to be around €2,350 [million] as [of] December 31, 2014,

with a corporate leverage ratio of 2.4x” – missing the Company’s guidance of 2.0x. The press

release emphasized, however, that “[t]aking into account the €390 [million] in cash proceeds from

the corporate transactions carried out during the first few weeks of 2015 (the sale of 13% of

Abengoa Yield, and the sale of assets to Abengoa Yield . . . ) adjusted corporate net debt as at

December 31, 2014 would be approximately €1,960 [million], equivalent to a corporate leverage

ratio of 2.0x.” The press release further stated that “[n]onrecourse debt in process (NRDP) as at

December 31, 2014 [was] estimated at €1,940 [million], resulting in a corporate leverage ratio

including NRDP of 4.5x or an adjusted ratio of 4.1x” and “consolidated net debt [was]

approximately €7,290 [million], which implies a consolidated leverage ratio of 5.2x or an adjusted

ratio of 4.9x.”

        173.      In addition, Abengoa initiated 2015 guidance of EBITDA between €1,400 million

and €1,450 million, and corporate free cash flow “after asset rotations” of “approximately” €1,400

million. The Company also announced “new targets for net financial borrowing” of: (1) a

corporate net debt to corporate EBITDA ratio of 1.2x; (2) a corporate net debt ratio, including

NRDP, of 3.2x; and (3) a consolidated net leverage ratio of 3.9x.

        174.      Later that day, Defendants held a conference call with analysts and investors to

discuss the Company’s progress and outlook for 2015. The corresponding presentation slides were

filed with the SEC on Form 6-K the same day. During the call, Garcia Alvear and Defendant




                                                - 55 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 56 of 89




Sánchez Ortega discussed the Company’s liquidity position and free cash flow generation, in

pertinent part, as follows:

       Garcia Alvear:

       . . . [W]e never stress enough the importance of maintaining a solid liquidity
       buffer to guarantee the flexibility of the business. [As a consequence of our]
       strategic actions . . . , we are significantly enhancing our liquidity position, leaving
       us with a comfortable outlook for the future.

                                          *       *       *

       All in all, this represents a very strong liquidity position for the Company and
       makes us look to the remainder of the year with a very positive visibility.

                                          *       *       *

       Defendant Sánchez Ortega:

       [In] 2015, we’ll definitely see significant cash generation on top of the operating
       activity, and that will be prompted by the strong execution of our financial plan,
       optimizing our business model.

                                          *       *       *

       And we of course maintain our commitment to keep a healthy level of liquidity . .
       . . [T]he business model of Abengoa now is set for a strong positive cash flow
       generation.

                                          *       *       *

       . . . 2015 will be focused on further deleverage, while keeping on providing
       sustainable growth on the operating side. . . .

       175.    In addition, the presentation slides stated that the Company was “maintaining a

healthy level of liquidity” and that its new business model, Abengoa 3.0, was “poised to generate

positive free-cash flow.”

       176.    The statements referenced above in ¶¶171-75 concerning Abengoa’s preliminary

financial results and guidance, including its leverage, cash flow and EBITDA, were materially

false and misleading at the time they were made because Defendants misrepresented and failed to

disclose that: (a) Abengoa’s corporate free cash flow was not €135 million, and Abengoa was
                                                - 56 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 57 of 89




purportedly “set for strong positive cash flow generation” and “poised to generate positive free

cash flow” only because Defendants were improperly inflating Abengoa’s cash flow by: (i)

rejecting supplier invoices in order to intentionally delay payment; (ii) refusing to pay contractors;

and (iii) pocketing funds that should have been paid out to legitimate subcontractors, thereby

increasing the Company’s reported cash position; therefore, Defendants’ expectation of

“significant cash generation” was not “prompted by the strong execution of [Abengoa’s] financial

plan” or by “optimizing [its] business model,” but rather, by Defendants’ misconduct; (b) the

Company obtained lines of credit utilizing inflated financial reports that overstated the value of

certain projects, by showing false percentages of completion on some projects and failing to show

that some projects were over-budget; (c) Abengoa falsified financial information in order to make

the Company’s financial condition appear more favorable than it actually was, and maintained

separate sets of books for its external auditor and for internal use; and (d) as a result of the

foregoing, Defendants misled the market about Abengoa’s liquidity and cash flow, and, in turn,

about the likelihood of, and need for, future capital raises by the Company. Consequently,

Defendants had no reasonable basis to characterize Abengoa’s liquidity as “strong,” “healthy,”

“solid” or “comfortable.”

Full Year 2014 Financial Results

       177.    On February 23, 2015, Abengoa issued a press release announcing its financial

results for the full year ended December 31, 2014, which was filed with the SEC on Form 6-K.

The press release stated that “[a]ll the figures presented [on] February 9, 2015, as part of the market

update held by the company, have been confirmed” and reiterated Abengoa’s 2015 guidance and

leverage targets. Commenting on the results, Defendant Sánchez Ortega stated, in pertinent part:

       I am very pleased with the strong operating performance delivered by the
       company one more year. . . . We are enthusiastic with the delivery of our strategic

                                                - 57 -
           Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 58 of 89




       plan achieved so far to consolidate our business model based on recurrent free
       cash flow generation.

       178.    The same day, Abengoa filed its annual report for the year ended December 31,

2014 with the SEC on Form 20-F (“2014 20-F”), which was signed and certified pursuant to

Sarbanes-Oxley by Defendant Sánchez Ortega. The 2014 20-F contained a similar discussion of

the Company’s liquidity position and cash flow to that contained in the 2013 20-F, stating, in

pertinent part, as follows:

       Based on our current level of operations, we believe our cash flow from
       operations, available cash and available borrowings under our credit facilities
       will be adequate to meet our future liquidity needs for at least twelve months.

                                        *      *       *

       We are committed to maintaining a sound capital structure and a strong liquidity
       position.

                                        *      *       *

       We believe that our existing liquidity and cash flow will be sufficient to meet our
       requirements and commitments for the foreseeable future.

       179.    The 2014 20-F also reported the Company’s leverage ratio, as follows:

       We are subject to one single financial covenant under the majority of the corporate
       facilities consisting of the maintenance of a Corporate Net Finance Debt to
       Consolidated EBITDA (as such terms are defined therein) lower than 3.00x until
       December 30, 2014 and lower than 2.50x thereafter. As of December 31, 2014 this
       ratio stood at 2.11x which means that the Company has an additional €386
       million corporate borrow capacity without incurring a breach of covenants,
       considering the last twelve month consolidated EBITDA (as defined therein) of
       €970 million.

       180.    Also on February 23, 2015, Defendants held a conference call with analysts and

investors to discuss the Company’s full year 2014 financial results.         The corresponding

presentation slides were filed with the SEC on Form 6-K the same day. During the call, Defendant

Garcia Alvear discussed the Company’s approach to managing its liquidity, in pertinent part, as

follows:

                                             - 58 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 59 of 89




       As liquidity is a cornerstone to our financial management, we are taking all the
       necessary steps to enhance it through 2015 and improve the flexibility of our
       business. . . . To replenish the liquidity buffer is important; after having supported
       the credit through liquidity, we plan to monetize our investments for a further
       EUR1.6 billion, based on a plan already shared with the market . . . . Altogether
       this will leave [us] with a total corporate cash source of plus EUR4.4 billion. That
       leaves us in an excellent position to face our operational and financial needs.

       181.    Additionally, Defendant Sánchez Ortega commented on the Company’s business

model, stating, in pertinent part, as follows:

       After the completion of the strategic milestones that we announced in Q1, we think
       that our business model is all set to enhance our free cash flow generation and
       activate our eventual cycle.

                                          *        *      *

       . . . Abengoa will be less capital-intensive and increase the returns per euro spent
       and improving the overall financial strength of the Company through a
       sustainable free cash flow generative model.

       182.    Additionally, Defendant Garcia Alvear discussed the Company’s leverage targets

and deleveraging plan, in pertinent part, as follows:

       This year we will be focused on taking an additional step in growing sustainably
       and accelerating deleverage.

                                          *        *      *

       We expect further deleverage at the corporate level, reaching 1.2 times corporate
       EBITDA. Our previous target was below 2, and corporate leverage plus
       nonrecourse debt in process down to 3.2 times. As a reduction, the target can be
       paid back in November of 4.5 times. For the first time we are providing a
       consolidated deleverage guidance at 3.9 times.

       183.    In the presentation slides, Defendants reiterated that the Company was

“maintaining a healthy level of liquidity” and noted that the Abengoa had “substantial liquidity

sources to face our corporate commitments.” Defendants also assured investors that “strong cash

generation [was] expected for 2015” and that the Company had a “business model poised to

generate positive free-cash flow.”


                                                 - 59 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 60 of 89




       184.    The statements referenced above in ¶¶177-83 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that: (a)

Abengoa was purportedly “all set to enhance [] free cash flow generation” and generate

“sustainable free cash flow” because Defendants were improperly inflating Abengoa’s cash flow

by: (i) rejecting supplier invoices in order to intentionally delay payment; (ii) refusing to pay

contractors; and (iii) pocketing funds that should have been paid out to legitimate subcontractors,

thereby increasing the Company’s reported cash position; (b) the Company obtained lines of credit

utilizing inflated financial reports that overstated the value of certain projects, by showing false

percentages of completion on some projects and failing to show that some projects were over-

budget; (c) Abengoa falsified financial information in order to make the Company’s financial

condition appear more favorable than it actually was, and maintained separate sets of books for its

external auditor and for internal use; and (d) as a result of the foregoing, Defendants misled the

market about Abengoa’s liquidity and cash flow, and, in turn, about the likelihood of, and need

for, future capital raises by the Company. Consequently, Defendants had no reasonable basis to

characterize Abengoa’s liquidity as “strong,” “healthy” and “substantial,” or to state that Abengoa

was “in an excellent position” with respect to liquidity and had sufficient cash and liquidity not

only “for at least twelve months,” but “for the foreseeable future.”

First Quarter of 2015 Preliminary Financial Results and
Ninth Annual Analyst and Investor Day

       185.    On April 7, 2015, Abengoa issued a press release announcing its preliminary

financial results for the quarter ended March 31, 2015, which was filed with the SEC on Form 6-

K. The Company reported that consolidated EBITDA was expected to be between €265 million

and €285 million. The press release stated that during the quarter, Abengoa had “[a]nnounced

transactions with expected cash proceeds of approximately [€1.1 billion],” and highlighted that

                                               - 60 -
          Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 61 of 89




“together with the corporate transactions announced during this first quarter, Abengoa’s corporate

liquidity at the end of March is approximately [€3.0 billion], a 5% increase compared to the [€2.8

billion] available by the end of 2014.”

       186.      Also on April 7, 2015, Abengoa held its 9th Annual Analyst and Investor Day in

New York. A financial review presentation given by Defendant Garcia Alvear, and filed with the

SEC on Form 6-K, stated that the Company had taken “[s]ignificant liquidity enhancement

actions during Q1 to protect [its] credit profile,” had achieved its “liquidity reinforcement plan,”

expected “significant corporate cash generation” for 2015, and had “[r]einforced and de-risked

[its] free cash flow generation profile.” In addition, Defendants reaffirmed Abengoa’s corporate

free cash flow target of €1.4 billion for FY 2015.

       187.      Defendants also highlighted the Abengoa 3.0 model, which was referred to in the

presentation slides as a “positive game changer” that “de-risk[ed] [the Company’s] business

model.”

       188.      Additionally, Defendants emphasized the Company’s supposed corporate leverage

reduction, stating that the company had “Corporate leverage of 1.2x after planned transactions in

2015” and that “[s]ignificant deleverage [was] expected for 2015 after execution of strategic

transactions.”

       189.      The statements referenced above in ¶¶185-88 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that: (a)

Defendants expected “significant corporate cash generation” only because they were improperly

inflating Abengoa’s cash flow by: (i) rejecting supplier invoices in order to intentionally delay

payment; (ii) refusing to pay contractors; and (iii) pocketing funds that should have been paid out

to legitimate subcontractors, thereby increasing the Company’s reported cash position, and such


                                               - 61 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 62 of 89




misconduct had not legitimately “reinforced” or “de-risked” Abengoa’s “free cash flow generation

profile”; (b) the Company obtained lines of credit utilizing inflated financial reports that overstated

the value of certain projects, by showing false percentages of completion on some projects and

failing to show that some projects were over-budget; (c) Abengoa falsified financial information

in order to make the Company’s financial condition appear more favorable than it actually was,

and maintained separate sets of books for its external auditor and for internal use; and (d) as a

result of the foregoing, Defendants misled the market about Abengoa’s liquidity and cash flow,

and, in turn, about the likelihood of, and need for, future capital raises by the Company.

Consequently, Abengoa had not achieved its “liquidity reinforcement plan” or “protect[ed]” its

“credit profile,” and Defendants had no reasonable basis to state that they had “de-risked”

Abengoa’s “business model.”

Abengoa Borrows Shares From Its Majority Shareholder

       190.    Despite Defendants’ repeated assurances that the Company’s liquidity position and

cash flow generation were more than adequate, the Company entered into several transactions

beginning in May 2015 to address what was quickly becoming a reality to Defendants – their

efforts to manipulate the Company’s financial results and cash flow were no longer enough to keep

Abenoa afloat, and the Company desperately needed cash.

       191.    On May 8, 2015, Abengoa borrowed 95 million Class B shares from its majority

shareholder, Inversión Corporativa IC, S.A. (“Inversión”), equal to 10% of its total outstanding

stock and worth approximately €275 million.

       192.    On the very same day that Abengoa borrowed the Class B shares from Inversión,

the Company agreed to subscribe to 51% of a $670 million capital increase announced by Abengoa

Yield, designed to fund the acquisition of four solar power assets owned by Abengoa.


                                                - 62 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 63 of 89




       193.    Analysts questioned the timing of these two contemporaneous transactions

executed by the Company. For example, in a July 2015 research note, Berenberg’s fixed income

sales and trading desk stated that, “while there is no confirmation that the shares were indeed used

to get access to funding,” if that were the case, “it would be very surprising and worrying at the

same time.” Berenberg also noted that the share borrow raised “questions [about the] excess

liquidity” of the Company.

First Quarter of 2015 Financial Results

       194.    On May 14, 2015, Abengoa issued a press release announcing its financial results

for the quarter ended March 31, 2015, which was filed with the SEC on Form 6-K. The Company

reported that EBITDA had risen 22% year-over-year, to €321 million. With respect to Abengoa’s

leverage, the press release stated that the Company’s “adjusted corporate net debt to corporate

EBITDA ratio (Adjusted Corporate Leverage Ratio) as of March 31, 2015 was 1.5x, a 1.0x

reduction versus March 31, 2014, on track for full year 2015 target of 1.2x.” In addition, Abengoa

reduced its 2015 consolidated EBITDA guidance to a range of €1,330 million to €1,380 million,

in light of the Company’s agreement “to sell a third asset package” to Abengoa Yield, while

reaffirming its 2015 guidance of: (1) a corporate net debt to corporate EBITDA ratio of 1.2x; (2)

a corporate net debt ratio of 3.2x; (3) a consolidated net leverage ratio of 3.9x; and (4) corporate

free cash flow after asset rotations of approximately €1,400 million.         Commenting on the

Company’s financial results, Defendant Sánchez Ortega stated, in pertinent part:

       In terms of strategy, we have completed a crucial transformation of Abengoa’s
       business model. . . .

       195.    The same day, Abengoa filed with the SEC a separate Form 6-K reporting the

Company’s financial results for the Quarter ended March 31, 2015 (the “1Q15 Form 6-K”). The

1Q15 Form 6-K included Abengoa’s Consolidated Condensed Interim Financial Statements for

                                               - 63 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 64 of 89




the First Quarter of 2015, filed with the CNMV on May 14, 2015, which discussed the Company’s

liquidity position, pertinent part, as follows:

        Abengoa’s financing and liquidity objectives are to ensure that the company has
        sufficient funds available on an ongoing basis to honor all upcoming financial
        commitments and obligations.

        196.    The 1Q15 Form 6-K also reported the Company’s Corporate Net Finance Debt to

Consolidated EBITDA ratio, in pertinent part, as follows:

        To ensure that the Company has sufficient funds to repay the debt with respect to
        its capacity to generate cash flow, Abengoa has to comply with a financial ratio
        (Net Financial Debt/Corporate EBITDA) with the financial institutions.

        According to the financing agreements the maximum limit of this ratio is 2.5
        starting December 31, 2014. As of March 31, 2015, Corporate Net Debt/EBITDA
        financial ratio is 2. . . .

        197.    Also on May 14, 2015, Defendants held a conference call with analysts and

investors, during which Garcia Alvear provided reassurances about the Company’s liquidity

position, stating in pertinent part, as follows:

        . . . [C]orporate liquidity . . . stands at EUR3.022 billion as at March 31, 2015. .
        . . Thus the Company can access quite readily to accompany the needs of the
        business.

                                            *        *      *

        During 2015, management has decided to put a strong focus on the enhancement
        of our liquidity position, and to keep on reinforcing our balance sheet.

                                            *        *      *

        Let me remind you that we have the ability of another EUR400 million of undrawn
        working capital line facilities, an extra cushion that leaves us in a very comfortable
        position to face the needs of the operation of our business and our strategic
        commitments. Given the current corporate liquidity available of EUR3 billion on
        the total estimated liquidity sources of EUR4.3 billion, we feel we’re in a very
        comfortable position to face and fulfill our commitments for the future. . . .

        198.    Additionally, Defendant Sánchez Ortega commented on the Company’s capital

structure, in pertinent part, as follows:

                                                   - 64 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 65 of 89




       From the financial point of view, we continue to make progress on improving our
       capital structure and leverage position. . . .

                                          *       *       *

       . . . And we believe that now we have the adequate structure to be able to grow
       without penalizing the balance sheet of the Company, on the contrary, with
       contribution on the cash flow generation of the Company, every time we continue
       growing. . . .

       199.    The statements referenced above in ¶¶194-98 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that they had

not “completed a crucial transformation of Abengoa’s business model” or made “progress on

improving [the Company’s] capital structure and leverage position, but instead were: (a)

improperly inflating Abengoa’s cash flow by: (i) rejecting supplier invoices in order to

intentionally delay payment; (ii) refusing to pay contractors; and (iii) pocketing funds that should

have been paid out to legitimate subcontractors, thereby increasing the Company’s reported cash

position; (b) obtaining lines of credit utilizing inflated financial reports that overstated the value

of certain projects, by showing false percentages of completion on some projects and failing to

show that some projects were over-budget; (c) falsifying financial information in order to make

the Company’s financial condition appear more favorable than it actually was, and maintaining

separate sets of books for its external auditor and for internal use; and (d) as a result of the

foregoing, Defendants misled the market about Abengoa’s liquidity and cash flow, and, in turn,

about the likelihood of, and need for, future capital raises by the Company. Consequently,

Abengoa was not in a “very comfortable position” to face its financial commitments, or to “grow

without penalizing the balance sheet,” and the Company did not have “sufficient funds available”

to “honor all upcoming financial commitments” absent substantial measures to raise capital.




                                                - 65 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 66 of 89




Abengoa Takes Out a Margin Loan

        200.    On June 29, 2015, Abengoa entered into yet another transaction for the reason that

– unbeknownst to investors – the Company needed to raise money immediately. That day,

Abengoa filed a Schedule 13D with the SEC stating its subsidiary, Abengoa Concessions

Investment Limited (“ACIL”), had entered into a margin loan facility agreement with a financial

institution pursuant to which ACIL was permitted to borrow up to $200 million.

        201.    As collateral for the loan, Abengoa posted a 14% stake in Abengoa Yield which,

according to reports, was worth approximately $450 million at the time.

        202.    Through this transaction, the Company created for itself another makeshift

alternative source of liquidity.

        203.    This transaction, along with others including those described below, were part of a

plan to obtain badly needed working capital in an effort to stave off bankruptcy. Abengoa later

admitted in bankruptcy filings that, as of “[e]arly in the second half of 2015, [Abengoa] . . . initiated

a plan to optimize its financial structure in order to strengthen its financial position and business.”

Abengoa Sells All of Its Treasury Stock

        204.    On July 16, 2015, Abengoa made yet another move indicative of a company that

badly needed cash, when it filed a Form 6-K announcing that it had raised €97.6 million from the

sale of all of its Class B shares in treasury stock at a price of €2.80 per share.

        205.    The Company’s sale of its treasury stock raised suspicions among analysts and

investors. For example, a July 17, 2015 Reuters article entitled “Abengoa’s Liquidity Questioned

After Treasury Shares Sale” quoted an investor as stating that the transaction “suggests that they

really need hard cash.”

        206.    A July 17, 2015 BPI analyst report expressed confusion regarding the transaction

in light of Abengoa’s purportedly adequate liquidity, stating that the “rationale behind” the
                                                 - 66 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 67 of 89




transaction was “not clear,” since “[a]lthough . . . this should allow a slight reduction of . . . net

debt . . . and a reinforcement of liquidity, we don’t see the need to do it now . . . .”

       207.    Defendants, however, continued to mislead investors regarding Abengoa’s true

financial state, attributing the impetus for the sale to support for hedging requirements on

convertible bonds that was no longer needed, and denied that there was a connection between the

sale of the treasury stock and the immediate need for cash.

July 23, 2015 Announcements

       208.    On July 23, 2015, Defendants held a conference call with analysts and investors to

discuss the Company’s preliminary results for the first half of 2015, during which they reaffirmed

the Company’s 2015 free cash flow guidance. The corresponding presentation slides were filed

with the SEC on Form 6-K the same day. According to the presentation slides, Abengoa expected

EBITDA to grow 9% year-over-year, to between €640 million and €660 million.                    In the

presentation, Defendants represented that “[d]ecreasing our cost of debt is a key priority for the

[C]ompany,” which would be facilitated by Abengoa’s “[r]ecent credit upgrade by S&P[.]”

First Half of 2015 Financial Results

       209.    On Friday, July 31, 2015, Abengoa issued a press release announcing its financial

results for the six months ended June 30, 2015, which was filed with the SEC on Form 6-K. The

Company reported purportedly “[s]trong business performance,” driven by “healthy growth in

EBITDA” of 9% year-over-year, or €650 million. With respect to Abengoa’s leverage, the press

release stated that the Company’s “corporate net debt to corporate EBITDA ratio (Corporate

Leverage Ratio) as of June 30, 2015 was 2.5x, a 0.1x reduction versus March 31, 2015.”

       210.    The statements referenced above in ¶¶208-09 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that: (a)


                                                - 67 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 68 of 89




Defendants were improperly inflating Abengoa’s cash flow by: (i) rejecting supplier invoices in

order to intentionally delay payment; (ii) refusing to pay contractors; and (iii) pocketing funds that

should have been paid out to legitimate subcontractors, thereby increasing the Company’s reported

cash position; (b) the Company obtained lines of credit utilizing inflated financial reports that

overstated the value of certain projects, by showing false percentages of completion on some

projects and failing to show that some projects were over-budget; (c) Abengoa falsified financial

information in order to make the Company’s financial condition appear more favorable than it

actually was, and maintained separate sets of books for its external auditor and for internal use; (d)

Abengoa’s “recent credit upgrade from S&P” had been obtained only by concealing the foregoing

misconduct; (e) Defendants were actively planning to raise capital in an effort to stave off

Abengoa’s collapse; (f) Defendants had already implemented, as of “[e]arly in the second half of

2015, . . . a plan to optimize [Abengoa’s] financial structure in order to strengthen its financial

position and business,” including a series of undisclosed transactions to obtain critical working

capital, which the Company admitted in its bankruptcy filings; and (g) as a result of the foregoing,

Defendants misled the market about Abengoa’s liquidity and cash flow, and, in turn, about the

likelihood of, and need for, future capital raises by the Company. Consequently, Defendants had

no reasonable basis to characterize Abengoa’s business performance as “strong.”

        211.    Later that day, Defendants held a conference call with analysts and investors to

discuss the Company’s results for the first half of 2015. During call, Defendants finally began to

reveal the dire financial situation that the Company was facing, but continued to misrepresent the

Company’s plans to access the capital markets for additional financing. Specifically, Seage

disclosed that the Company was drastically reducing its corporate free cash flow guidance, stating

in pertinent part, as follows:


                                                - 68 -
           Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 69 of 89




          Free cash flow, as we have seen before, we have decided to take a more
          conservative view after analyzing first half results and after updating our forecasts
          regarding the second part of the year. That is the reason why we are moving
          guidance from EUR1.4 billion to a range between EUR600 million and EUR800
          million. This we believe is a good number for Abengoa. But, we understand that,
          clearly, this is a number far away from the guidance we provided before.

          212.   Defendants further announced the Company’s plan to divest €400 million worth of

assets.

          213.   Although Defendants had finally been forced to acknowledge that Abengoa’s

financial condition and cash flow were worse than previously disclosed, they continued to

misrepresent both the severity of the Company’s liquidity problems and their plans going forward.

After borrowing a massive amount of shares from Inversión, taking out a $200 million margin loan

pursuant to which it posted a 14% stake in Abengoa Yield as collateral, and selling all of its

treasury stock, Defendants still told investors that Abengoa was in an adequate position with

respect to its liquidity.

          214.   In particular, Garcia Alvear gave a detailed presentation on the Company’s liquidity

position during the call, which included a “potential downside scenario,” stating, in pertinent part,

as follows:

          Taking into the account the liquidity that we went through before and including the
          monetized of the treasury stock, we will end with an expect liquidity of EUR1,865
          million. In the right side, we have run a potential downside scenario, arriving to
          the same conclusions. With this estimation for the second semester, we meet our
          guidance for operating cash flow generation, reaching between EUR480 million
          and EUR530 million for the full year – sorry, for this, in 2016, there is no
          significant debt maturities other than remaining EUR125 million of the high yield
          of 2016 and with a cash flow generation that we’re expecting, even under
          conservative scenario . . . we expect to maintain even higher level of liquidity.

                                            *      *       *

          Given the current liquidity position and the options we have reviewed with you to
          access additional liquidity, we believe we are in a comfortable position to face the
          future maturities of our corporate debt. . . .


                                                 - 69 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 70 of 89




        215.     In addition, Seage stated that Defendants were “being prudent managers of

liquidity.”

        216.     In response to a question from an analyst about the “downside liquidity scenario,”

Seage provided the following reassurances:

        Regarding the downside scenario . . . I don’t think we have ever provided a
        liquidity analysis in a presentation. So, this has been something new for all of us.
        And the investment bankers have told [us] that this is about putting very negative
        scenarios we believe are impossible. So, this is what we have put in front of you,
        scenarios that we believe are very unlikely.

        217.     Also during the call, Defendants were asked directly by analysts whether the

Company was adequately funded, or whether any additional capital was necessary to support the

business, and Seage responded, in pertinent part, as follows:

        Pinaki Das – BofA Merrill Lynch – Analyst:

        . . . So, can you tell us, for H2, what are your funding needs? The one thing that
        the market has been worried about when you have recently issued some of the
        loans or even sold your treasury shares that you need to fund the business.

        So, can you tell us, for H2, will you come back to the market? Is there – what are
        your funding needs? Is it zero, or do you need – I don’t know – EUR500 million
        to invest in new CapEx? I don’t have a problem with investing in CapEx. I think
        it’s fine. But, if you have a need, is it possible for you to make it clear to the market
        that, on a consolidated level, this is the amount of CapEx we need to spend, and
        this is how we’ll fund it. We might come back to the market for an -- I don’t know
        – bond issuance or – I don’t know – we’ll sell more assets or maybe go for bank
        funding. So, that’s for H2, H2 2015. Is there any funding? Do you need to come
        back for anything else?

        Seage:

        So, in H2, there is no need to fund anything. . . . Ignacio [Garcia Alvear] showed
        you on a scenario, a liquidity analysis, as he called it, where you can see that we
        not – don’t need to access the market for anything. The way we finance our
        consolidated CapEx, as you know, mostly is through nonrecourse debt and, in
        second place, with partners. . . . [W]e have taken into account the equity we need
        to invest ourselves. As you can see here, there’s no need to access the market for
        any reason.

                                           *       *       *

                                                 - 70 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 71 of 89




       John Quealy – Cannacord Genuity – Analyst:

       Given the concerns in the equity and debt markets, even though you said there’s
       nothing planned on corporate market injections in the Company in 2015, is it
       worthwhile putting an equity injection or something into this to just give a margin
       of safety to the marketplace, given your end market seems fairly demand – fairly
       strong, and your position in it is strong as well. It’s just a scrutiny around this
       business model. I can’t see you guys slowing down project development, quite
       frankly. So, would you care to comment on that comment? Thank you.

       Seage:

       . . . Going to your second part of the question, at this point in time, the Company
       has no plan to do what you were suggesting, to tap the capital markets in any
       manner.

       218.     The statements referenced above in ¶¶213-17 were materially false and misleading

at the time they were made because Defendants misrepresented and failed to disclose that: (a)

Abengoa’s liquidity situation was far worse than disclosed, and thus the Company was not in “a

comfortable position to face the future maturities of [its] corporate debt,” Defendants had no

reasonable basis to “expect to maintain even higher levels of liquidity, Defendants were not “being

prudent managers of liquidity,” and their “downside” liquidity scenario was far from “impossible”;

and (b) Defendants were actively raising capital as part of a “plan” that had already been

commenced in an effort to stave off Abengoa’s collapse.

       219.     Despite Defendants’ adamant reassurances during the July 31 conference call that

Abengoa’s liquidity was sufficient and that the Company had “no plan . . . to tap the capital

markets in any manner,” on the very next business day, Defendants stunned the market when

they announced that Abengoa would do just that.

       220.     Before the markets opened on Monday, August 3, 2015, Abengoa issued a press

release and filed a Form 6-K filed with the SEC announcing that the Company would hold an

extraordinary shareholders meeting to seek approval of: (1) a massive capital increase with pre-

emptive rights of €650 million ($713 million); and (2) asset divestitures totaling €500 million –

                                              - 71 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 72 of 89




€100 million more than announced on July 31 – plus “additional divestitures of bioenergy assets.”

According to the Company, these admittedly “significant actions” were necessary to “reduce

corporate debt” and “reinforce [Abengoa’s] balance sheet.”

        221.   According to a Sabadell analyst report dated August 3, 2015, the planned €650

million capital increase represented 34% of Abengoa’s market capitalization at the time it was

announced.

        222.   Analysts and investors were stunned by the Company’s announcement, and

interpreted Defendants’ sudden reversal regarding Abengoa’s need to raise capital as an indication

that the Company’s liquidity position was not, in fact, “comfortable.”

        223.   For example, an August 3, 2015, Cannacord Genuity analyst report stated that

“Monday’s . . . announcements caught the market by surprise, triggering renewed fears over

liquidity.”

        224.   A Citi analyst report issued on August 4, 2015 noted that Defendants “expressly

stated on the call that the company would not need to come back to the markets (equity and credit)

this year, and that liquidity was ‘comfortable’. . . [but] then announced a material rights issue .

. . on the next trading day. . . .” The Citi report concluded that the reversal “inevitably raises the

question as to why the rights issue should be necessary if there is not a liquidity situation.”

        225.   An August 3, 2015 Bloomberg article similarly noted that the Company’s

announcements that day, following on the heels of the July 31, 2015 announcement lowering

Abengoa’s 2015 free cash flow guidance, had “eroded trust in Abengoa’s accounting methods

and ability to generate sufficient cash to service its debt.”

        226.   In response to the revelation that Abengoa’s liquidity position was so precarious,

and its financial condition so poor, that the Company needed to immediately raise capital – just


                                                - 72 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 73 of 89




one business day after Defendants had publicly stated that the Company had “no plans” to do so –

the price of Abengoa’s ADS plummeted nearly 30%, from a closing price of $11.06 per share on

July 31, 2015, to close at $7.75 per share on August 3, 2015. The price of Abengoa’s ADSs fell

an additional $1.75 per share on the following trading day, as the market digested the Company’s

announcements, closing at $6.00 per share on August 4, 2015 – a total decline of more than 45%.

In total, the Company lost $8.1 billion in market capitalization and approximately $837 million in

ADS market share over the course of two trading days.

       227.    Investors’ fears about Abengoa’s liquidity position were confirmed on November

25, 2015, when Defendants announced that Abengoa was filing for preliminary creditor protection

under the Spanish Insolvency Law.

                                     Post-Class Period Events

       228.    On November 8, 2015, Abengoa announced that Spanish investment firm Gonvarri

Corporación Financiera (“Gonvarri”) had agreed to invest approximately €350 million in

connection with Abengoa’s planned €650 million capital increase, and would thereafter become

the majority shareholder of the Company, in an agreement that was contingent upon “the signing

of a substantial package of financial support . . . by a group of financial institutions.”

       229.    However, on November 25, 2015, the Company announced that Gonvarri had

cancelled the agreement and as a result, Abengoa was filing for preliminary creditor protection

under the Spanish Insolvency Law, which provided a four month window (until March 28, 2016)

for the Company to seek to avoid bankruptcy by reaching an agreement with its creditors.

       230.    At the time of the filing, Abengoa reported gross financial debt of €8.9 billion. In

addition, analysts estimated that the Company had approximately €2.1 billion in “confirming




                                                - 73 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 74 of 89




lines” (i.e., funds owed to suppliers) and €5.9 billion of debt held by subsidiaries, bringing its total

debt to €16.9 billion.

        231.    Shortly thereafter, on November 27, 2015, Seage resigned from the Company.

        232.    On March 1, 2016, Abengoa disclosed that the Company had lost €1.2 billion in

2015 and its gross financial debt had risen to €9.4 billion.

        233.    On March 10, 2016, Abengoa announced that it had reached a preliminary debt-

restructuring agreement, pending approval by creditors holding at least 75% of the Company’s

debt. Under the restructuring plan, Abengoa’s creditors would take control of at least 90% of the

Company, while existing shareholders would be left with only a 5% stake. The plan provided that

Abengoa would shed noncore assets and emerge as a smaller company focused on engineering and

construction, with €4.9 billion in debt.

        234.    On March 28, 2016, Abengoa filed for bankruptcy protection in the United States

Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”) under Chapter

15 of the U.S. Bankruptcy Code.

        235.    On April 6, 2016, the Mercantile Court of Seville nº 2 (the “Spanish Bankruptcy

Court”) approved a “standstill” agreement between Abengoa and its creditors granting the

Company an additional seven months (until October 28, 2016) to restructure. The same day,

Abengoa filed a Form 6-K announcing that it would “immediately” commence proceedings to

delist the Company’s ADSs from the NASDAQ and deregister its Class B shares with the SEC.

        236.    The Delaware Bankruptcy Court granted recognition of the Spanish bankruptcy

action as a “foreign main” (i.e., controlling) proceeding, pursuant to 11 U.S.C. §1517, on April 27,

2016. The Delaware Bankruptcy Court’s decision gave effect in the U.S. to the seven month

standstill agreement, and meant that Abengoa would receive the protections of the automatic stay


                                                 - 74 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 75 of 89




under Chapter 11 of the U.S. Bankruptcy Code. The next day, Abengoa’s ADSs and Class B

shares were delisted from the NASDAQ.

       237.    In addition, between February 24, 2016 and April 7, 2016, dozens of Abengoa’s

U.S.-based affiliates filed for Chapter 11 bankruptcy protection in Missouri, Kansas and Delaware.

       238.    Abengoa’s Spanish and United States bankruptcy proceedings concluded in mid-

2019. Abengoa now operates in accordance with its court-approved plan of reorganization.

                                Additional Scienter Allegations

       239.    As alleged herein, Defendants acted with scienter in that Defendants knew, or

recklessly disregarded, that the public documents and statements they issued or disseminated in

the name of the Company or in their own name during the Class Period were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the federal securities laws.

Defendants, by virtue of their receipt of information reflecting the true facts regarding Abengoa,

their control over, and/or receipt and/or modification of Abengoa’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to confidential

proprietary information concerning Abengoa, were active and culpable participants in the

fraudulent scheme alleged herein.

       240.    Defendants knew and/or recklessly disregarded the falsity and misleading nature of

the information which they caused to be disseminated to the investing public. The fraudulent

scheme described herein could not have been perpetrated during the Class Period without the

knowledge and complicity or, at least, the reckless disregard of the personnel at the highest levels

of the Company, including each of the Defendants.


                                               - 75 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 76 of 89




       241.    Defendants, because of their positions with Abengoa, controlled the contents of the

Company’s public statements during the Class Period. Defendants were provided with or had

access to copies of the documents alleged herein to be false and/or misleading prior to or shortly

after their issuance and had the ability and opportunity to prevent their issuance or cause them to

be corrected. Because of their positions and access to material non-public information, Defendants

knew or recklessly disregarded that the adverse facts specified herein had not been disclosed to,

and were being concealed from, the public and that the positive representations that were being

made were false and misleading. As a result, each of the Defendants is responsible for the accuracy

of Abengoa’s corporate statements and is therefore responsible and liable for the

misrepresentations contained therein.

       242.    According to FE1, Abengoa’s senior executives in Spain closely monitored every

aspect of the business at the Company’s various subsidiaries. For example, FE1 stated that

Abengoa senior executives, including Defendants, held weekly conference calls on Wednesday

mornings between 4:00 am and 5:00 am with all of the senior executives and financial teams at

the Company’s subsidiaries.

       243.    In addition to the accounts of former employees, each of whom had first-hand

knowledge about Abengoa’s business, the following facts further contribute to a strong inference

that Defendants acted with scienter:

       244.    On May 19, 2015, Abengoa announced that Defendant Sánchez Ortega was

resigning from his position as CEO, effective immediately. According to the Company, Defendant

Sánchez Ortega was stepping down as CEO for “strictly personal reasons,” but would continue as

non-executive First Vice Chairman of Abengoa and would be joining Abengoa’s International

Advisory Board.


                                              - 76 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 77 of 89




       245.    In an analyst report issued the same day, Cannacord Genuity noted that it was

“surprised by the timing” of Defendant Sánchez Ortega’s resignation from the Company, which

had only recently implemented its Abengoa 3.0 business model. In fact, Defendant Sánchez

Ortega had hosted a conference call with analysts and investors just five days earlier, on May 14,

2015, during which he had not given any indication that his tenure as CEO was about to come to

an immediate end.

       246.    In a May 20, 2015 interview with the Spanish newspaper Expansión, Defendant

Sánchez Ortega explained that he was leaving Abengoa for personal and health reasons, after

undergoing heart surgery in 2012.

       247.    According to Expansión, Defendant Sánchez Ortega stated his desire to live a

quieter life after many years in an executive position. He told Expansión that he would now “have

time to calmly take a coffee . . . or better, a few beers.” Similarly, a May 27, 2015 Santander

analyst report noted that Defendant Sánchez Ortega resigned from Abengoa “due to health and

personal reasons.”

       248.    Despite resigning for ostensibly personal reasons, on July 6, 2015 – a mere six

weeks after stepping down as Abengoa’s CEO – Defendant Sánchez Ortega joined one of the

world’s largest asset managers, U.S.-based BlackRock, Inc. (“BlackRock”), as the Head of

Strategic Development for its Latin American Infrastructure Investment Group.

       249.    Shortly after Defendant Sánchez Ortega joined BlackRock armed with the inside

knowledge that Abengoa, inter alia, faced a major liquidity crisis, two Blackrock subsidiaries,

BlackRock Institutional Trust Company, N.A and BlackRock Investment Management (UK) Ltd.,

began amassing large short positions against Abengoa. For example, according to information

obtained from the CNMV’s website, on July 23, 2015, while Defendant Sánchez Ortega was still


                                              - 77 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 78 of 89




a member of Abengoa’s Board of Directors – and thus had access to material non-public

information about the Company – BlackRock Institutional Trust Company, N.A. took a short

position equal to .510% of Abengoa’s equity.

        250.   Defendant Sánchez Ortega remained on Abengoa’s Board of Directors until July

27, 2015 – three weeks after joining BlackRock.

        251.   Despite announcing on July 27, 2015 that Defendant Sánchez Ortega had resigned

from Abengoa’s Board of Directors, the Company stated that Defendant Sánchez Ortega would

remain on the Company’s International Advisory Board, serving as its Vice-Chairman. This

ensured that Defendant Sánchez Ortega’s connection to the Company – and his access to material

non-public information – would continue.

        252.   According to data obtained from the CNMV, BlackRock Investment Management

(UK) Ltd. increased its short position in Abengoa on August 6, 2015 and August 11, 2015. The

total short position across both BlackRock Institutional Trust Company, N.A and BlackRock

Investment Management (UK) Ltd grew as high as 1.28% of Abengoa’s equity by August 11,

2015.

        253.   Sánchez Ortega was named as a defendant in a lawsuit brought in Spain’s National

Court filed by Abengoa bondholders alleging, inter alia, that he committed insider trading in

connection with the short positions taken by BlackRock immediately following his arrival. The

lawsuit also alleged claims arising from the exorbitant compensation he received – a €4.48 million

severance payment upon leaving the Company and €8.4 million in total compensation during 2015

– as Abengoa was concealing its true cash position and headed toward creditor protection.

        254.   In addition, in March 2016, Spanish prosecutors and investors filed a case against

Sánchez Ortega, and others (including Spain’s Minister of Foreign Affairs, Josep Borrell, who was


                                               - 78 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 79 of 89




a director of Abengoa), for misrepresenting Abengoa’s financial statements. In November 2018,

after two and a half years of thorough investigation, a number of Spanish state-owned and/or state-

controlled entities were allowed to proceed with criminal claims against Sánchez Ortega and Felipe

Benjumea. Prosecutors are currently completing a significant forensic accounting report that,

according to news reports, will show how and to what extent Abengoa’s financial statements were

materially misleading. More recently, in July 2019, two of Abengoa’s main subsidiaries, Inabensa

and Abeinsa, a Spanish tribunal in Seville accepted allegations asserting similar claims of financial

fraud. News reports indicate that investigators have testimony of at least five former engineering

workers based in Seville who have confirmed that Abeinsa and Inabensa, two of Abengoa’s most

important subsidiaries, systematically falsified their business results for years by, among other

things, improperly manipulating project costs in order to inflate Abengoa’s earnings and falsely

portray that Abengoa was solvent.3

       255.    Defendant Sánchez Ortega’s sudden resignation, only to join BlackRock shortly

thereafter, which then amassed a large short position in Abengoa, supports the inference that

Defendant Sánchez Ortega knew that Abengoa’s true financial condition and liquidity situation

were worse than publicly disclosed – and sought to capitalize on his nonpublic information.

       256.    Defendant Sánchez Ortega was not the only high ranking official of Abengoa to

resign during the Class Period before the truth about the Company’s dire financial condition

emerged.

       257.    On January 19, 2015, Zubiría suddenly resigned from her position as Executive

Vice President of Investor Relations and Capital Markets. According to a Form 6-K filed by the



3
  Additional information from these foreign proceedings will be forthcoming and may necessitate
a further amendment of the pleadings.

                                               - 79 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 80 of 89




Company on January 20, 2015, Zubiría left “to begin a new professional adventure as financial

director of a company in a different sector.”

       258.    The unexpected and immediate resignations of two of Abengoa’s most senior

executives, at a time when Defendants were concealing the true extent of Abengoa’s liquidity

issues, provides additional circumstantial evidence of scienter.

       259.    Additionally, on November 27, 2015, the Company announced that Seage had

stepped down from his position of CEO, effective immediately, after just six months on the job.

       260.    As set forth above, Defendants were motivated to misrepresent Abengoa’s liquidity

by: (1) categorizing a portion of recourse its debt as “non-recourse debt,” even though such debt

was guaranteed by Abengoa; and (2) failing to characterize as debt funds the Company owed to

banks for supplier payments. The foregoing conduct enabled Abengoa to exclude as much as €2.2

billion in debt and €1.4 billion in supplier payments, respectively, from the Company’s corporate

leverage ratio, and thereby report a more favorable ratio and avoid breaching debt covenants with

its lenders. The various bank loans containing a debt ratio covenant collectively permitted

Abengoa to borrow nearly €4 billion during the Class Period.

       261.    Defendants’ fraudulent conduct likewise enabled Abengoa to maintain a higher

credit rating, which allowed the Company to obtain critical financing on more favorable terms

during the Class Period.

                                 Loss Causation/Economic Loss

       262.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Abengoa ADSs

and operated as a fraud or deceit on Class Period purchasers of Abengoa ADSs by failing to

disclose and misrepresenting the adverse facts detailed herein.        When Defendants’ prior

misrepresentations and fraudulent conduct were disclosed and became apparent to the market, the
                                                - 80 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 81 of 89




price of Abengoa ADSs fell precipitously as the prior artificial inflation dissipated. As a result of

their purchases of Abengoa ADSs during the Class Period, Plaintiffs and the other Class members

suffered economic loss, i.e., damages, under the federal securities laws.

       263.    By failing to disclose to investors the adverse facts detailed herein, Defendants

presented a misleading picture of Abengoa’s business and prospects. Defendants’ false and

misleading statements and omissions had the intended effect and caused Abengoa ADSs to trade

at artificially inflated levels throughout the Class Period, reaching as high as $29.14 per share on

September 4, 2014, before falling to $6.00 per share on August 4, 2015 – a decline of 79%.

       264.    Under questioning from analysts during the Company’s November 14, 2014

conference call, Defendants were forced to reveal that Abengoa had excluded the Greenfield

Bonds from the Company’s leverage ratios, in order to report more favorable ratios. In response

to this revelation and concerns that the Company’s lack of credibility could harm its borrowing

ability, the price of Abengoa ADSs fell nearly 50% over the next three trading days, on heavy

trading volume, as the market digested the adverse announcements – falling from a closing price

of $17.59 per ADS on November 11, 2014, to close at $8.83 per ADS on November 14, 2014.

       265.    During a follow-up conference call on November 17, 2014, Defendants further

revealed that Abengoa had classified debt totaling debt totaling nearly €1.6 billion, plus

approximately €1 billion owed to suppliers, from the Company’s leverage ratios. Defendants’

false and misleading reassurances during the call about the Company’s liquidity and financial

condition, however, prevented a further decline in Abengoa’s stock price.

       266.    Thereafter, Defendants continued to conceal their misconduct, while assuring

investors that Abengoa was “in a very comfortable position to face” its operational needs and

“financial commitments.”      Defendants thus misled the market about Abengoa’s financial


                                               - 81 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 82 of 89




condition, liquidity and cash flow, and, in turn, about the likelihood of, and need for, future capital

raises by the Company.

        267.    Ultimately, Defendants’ misconduct was not enough to prop up the Company, and

on July 31, 2015, they were forced to slash Abengoa’s free cash flow guidance and announce plans

to divest €400 million worth of assets. Although Defendants had finally begun to acknowledge

that Abengoa’s financial condition was worse than previously disclosed, they continued to

misrepresent both the severity of the Company’s liquidity problems and their plans going forward.

In response to questions from analysts about whether Abengoa would need to “come back to the

market” to raise capital, Defendants steadfastly denied that possibility, stating that “at this point in

time, the Company has no plan . . . to tap the capital markets in any manner” and “there’s no need

to access the market for any reason.”

        268.    On Monday, August 3, 2015 – the very next business day – however, Defendants

stunned the market by announcing plans for: (1) a capital increase of €650 million; (2) asset

divestitures totaling €500 million (€100 million more than announced on July 31) and (3)

“additional divestitures of bioenergy assets.” According to the Company, these admittedly

“significant actions” were necessary to “reduce corporate debt” and “reinforce [Abengoa’s]

balance sheet.”    Analysts and investors interpreted Defendants’ sudden reversal regarding

Abengoa’s need to raise capital as an indication that the Company’s liquidity position was not, in

fact, “very comfortable” and that the Company’s “accounting methods” were no longer to be

trusted. These revelations, collectively, disclosed to investors that statements dating back to the

Registration Statement had been false and/or materially misleading.

        269.    In response to the revelation that Abengoa’s liquidity position was so precarious

that the Company needed to immediately raise capital – just one business day after Defendants had


                                                 - 82 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 83 of 89




publicly stated that the Company had “no plans” to do so – the price of Abengoa’s ADS plummeted

nearly 30%, from a closing price of $11.06 per share on July 31, 2015, to close at $7.75 per share

on August 3, 2015. The price of Abengoa’s ADSs fell an additional $1.75 per share on the

following trading day, as the market digested the Company’s announcements, closing at $6.00 per

share on August 4, 2015 – a total decline of more than 45%. In total, the Company lost $8.1 billion

in market capitalization and approximately $837 million in ADS market share over the course of

two trading days.

       270.    The precipitous decline in the price of Abengoa ADSs was a direct result of the

nature and extent of Defendants’ fraud finally being revealed to investors and the market. The

timing and magnitude of the decline in the price of Abengoa ADSs negates any inference that the

loss suffered by Plaintiffs and the other Class members was caused by changed market conditions,

macroeconomic or industry factors or Company-specific facts unrelated to Defendants’ fraudulent

conduct. The economic loss, i.e., damages, suffered by Plaintiffs and the other Class members

was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of Abengoa

ADSs and the subsequent significant decline in the value of Abengoa ADSs when Defendants’

prior misrepresentations and other fraudulent conduct were revealed.

                           Applicability of Presumption of Reliance:
                                Fraud on the Market Doctrine
                                  and Affiliated Ute Doctrine

       271.    Plaintiffs will rely upon the presumption of reliance established by the fraud on the

market doctrine in that, among other things:

               (a)    Defendants made public misrepresentations or failed to disclose material

facts during the Class Period;

               (b)    the omissions and misrepresentations were material;

               (c)    the Company’s ADSs traded in an efficient market;
                                               - 83 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 84 of 89




               (d)    the misrepresentations alleged would tend to induce a reasonable investor

to misjudge the value of the Company’s ADSs; and

               (e)    Plaintiffs and the other members of the Class purchased Abengoa ADSs

between the time Defendants misrepresented or failed to disclose material facts and the time the

true facts were disclosed, without knowledge of the misrepresented or omitted facts.

       272.    At all relevant times, the market for Abengoa ADSs was an efficient market for the

following reasons, among others:

               (a)    Abengoa ADSs met the requirements for listing, and were listed and

actively traded on the NASDAQ, a highly efficient and automated market;

               (b)    as a regulated issuer, Abengoa filed periodic public reports with the SEC

and the NASDAQ;

               (c)    Abengoa regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and

               (d)    Abengoa was followed by securities analysts employed by major brokerage

firms who wrote reports that were distributed to the sales force and certain customers of their

respective brokerage firms. Each of these reports was publicly available and entered the public

marketplace.

       273.    As a result of the foregoing, the market for Abengoa ADSs promptly digested

current information regarding Abengoa from all publicly available sources and reflected such

information in the prices of Abengoa’s ADSs. Under these circumstances, all purchasers of




                                              - 84 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 85 of 89




Abengoa ADSs during the Class Period suffered similar injury through their purchase of Abengoa

ADSs at artificially inflated prices and a presumption of reliance applies.

       274.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972), because

the Class’ claims are grounded on Defendants’ material omissions. Because this action involves

Defendants’ failure to disclose material adverse information regarding Abengoa’s business

operations and financial prospects – information that Defendants were obligated to disclose –

positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts

withheld be material in the sense that a reasonable investor might have considered them important

in making investment decisions.

       275.    Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here, and, therefore, Affiliated Ute provides a separate,

distinct basis for finding the applicability of a presumption of reliance.

                                          No Safe Harbor

       276.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false statements alleged herein. Many of the statements

alleged were not identified as “forward-looking” when made, and, to the extent any statements

were forward-looking, there were no meaningful cautionary statements identifying important

factors that could cause actual results to differ materially from those in the purportedly forward-

looking statements. Alternatively, to the extent that the statutory safe harbor applies to any

forward-looking statements alleged, Defendants are liable for such statements because, at the time

they were made, the speaker knew that the particular forward-looking statement was false, and/or

the forward-looking statement was authorized and/or approved by an executive officer of Abengoa

who knew that those statements were false when made.
                                                - 85 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 86 of 89




                                            COUNT III

                           Violation of Section 10(b) of the Exchange Act
                             and Rule 10b-5 Promulgated Thereunder
                               Against the Exchange Act Defendants

       277.    Plaintiffs incorporate herein ¶¶1-33 and ¶¶73-276 by reference.

       278.    During the Class Period, the Exchange Act Defendants disseminated or approved

the materially false and misleading statements specified above, which they knew or deliberately

disregarded were misleading in that they contained misrepresentations and failed to disclose

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading.

       279.    The Exchange Act Defendants violated §10(b) of the 1934 Act, 15 U.S.C. §78j(b),

and Rule 10b-5, 17 C.F.R. §240.10b-5, in that they: (a) employed devices, schemes, and artifices

to defraud; (b) made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (c) engaged in acts, practices, and a course

of business which operated as a fraud and deceit upon the purchasers of the Company’s ADSs

during the Class Period.

       280.    Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Abengoa ADSs. Plaintiffs and the Class

would not have purchased Abengoa ADSs at the prices they paid, or at all, if they had been aware

that the market prices had been artificially and falsely inflated by the Exchange Act Defendants’

misleading statements and/or omissions.

       281.    As a direct and proximate result of the Exchange Act Defendants’ wrongful

conduct, Plaintiffs and the other members of the Class suffered damages in connection with their

purchases of Abengoa ADSs during the Class Period.



                                               - 86 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 87 of 89




                                            COUNT IV

                        Violation of Section 20(a) of the Exchange Act
                       Against the Individual Exchange Act Defendants

       282.    Plaintiffs incorporate herein ¶¶1-33 and ¶¶73-281 by reference.

       283.    The Individual Exchange Act Defendants acted as controlling persons of Abengoa

within the meaning of §20(a) of the Exchange Act, as alleged herein. By reason of their high-level

positions with the Company, their ownership of Abengoa ADSs, their participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false and materially

misleading statements filed by the Company with the SEC and disseminated to the investing

public, the Individual Exchange Act Defendants had the power to influence and control (and did

influence and control), directly or indirectly, the decision-making of the Company, and caused

Abengoa to engage in the wrongful conduct complained of herein, including the dissemination of

the various statements which Plaintiffs contend are false and misleading. The Individual Exchange

Act Defendants were provided with or had access to: Company reports, press releases, public

filings and other information and statements alleged by Plaintiffs to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. In particular, each of the Individual Exchange

Act Defendants had direct and supervisory involvement in the day-to-day operations of the

Company and, therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised the same.

       284.    As set forth above, the Individual Exchange Act Defendants violated §10(b) and

Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. Moreover, by virtue of

their positions as controlling persons, the Individual Exchange Act Defendants had the power and

authority to, and did, cause Abengoa to engage in the wrongful conduct alleged. As a direct and

                                               - 87 -
         Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 88 of 89




proximate result of the Individual Exchange Act Defendants’ wrongful conduct, Plaintiffs and

other members of the Class suffered damages in connection with their purchases of the Company’s

ADSs during the Class Period.       By reason of such conduct, the Individual Exchange Act

Defendants are liable pursuant to §20(a) of the Exchange Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.      Determining this action to be a class action properly maintained pursuant to Rule

23 of the Federal Rules of Civil Procedure, certifying Plaintiffs as Class representatives, and

designating Lead Counsel as Class Counsel;

       B.      Awarding compensatory damages in favor of Plaintiffs and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, together with interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Awarding such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.




                                               - 88 -
        Case 1:15-cv-06279-ER Document 88 Filed 10/28/19 Page 89 of 89




Dated: October 28, 2019             Respectfully submitted,


                                    LEVI & KORSINSKY, LLP

                                    /s/ Adam M. Apton
                                    Nicholas I. Porritt
                                    Adam M. Apton
                                    55 Broadway, 10th Floor
                                    New York, NY 10006
                                    Tel: (212) 363-7500
                                    Fax: (212) 363-7171

                                    Counsel for Lead Plaintiffs Jesse Sherman and
                                    Arlette Sherman and Lead Counsel for Class


                                    Robert M. Rothman
                                    Erin W. Boardman
                                    Robert D. Gerson
                                    ROBBINS GELLER RUDMAN & DOWD LLP
                                    58 South Service Road, Suite 200
                                    Melville, New York 11747
                                    Tel: (631) 367-7100
                                    Fax: (631) 367-1173

                                    Counsel for Plaintiff PAMCAH-UA Local 675
                                    Pension Fund and Additional Counsel for Class




                                     - 89 -
